Draft Environment and Social Impact Assessment

Project Number: 55205-001
29 April 2022

Lao PDR: Monsoon Wind Power Project
Part 18: Appendix F (part 4)

Prepared by Impact Energy Asia Development Limited (IEAD) for the Asian Development Bank.

This draft environment and social impact assessment is a document of the borrower. The views
expressed herein do not necessarily represent those of ADB's Board of Directors, Management,
or staff, and may be preliminary in nature. Your attention is directed to the “terms of use” section
of ADB's website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
The business of sustainability

Monsoon Wind Power
Project, Sekong and
Attapeu Provinces, Lao
PDR

Environmental and Social Impact
Assessment

29 April 2022

Project No.: 0598121
Document details

Document title

Monsoon Wind Power Project, Sekong and Attapeu Provinces, Lao PDR

Document subtitle

Environmental and Social Impact Assessment

Project No. 0598121

Date 29 April 2022

Version 2.0

Author Aurora Finiguerra, Cheryl Ng, Elaine Wong, Hoa Tran, Jacopo Ventura, Mingkwan
Naewjampa, Shubhankar Khare, Tirapon Premchitt, Winee Tammaruk

Client Name Impact Energy Asia Development Limited (IEAD)

Document history

ERM approval to issue
Version Revision | Author Reviewed by Name Date Comments
1 4A As above | Kamonthip Ma-Oon, Kamonthip 18-02-22 Draft to
Sabrina Genter, Les Ma-Oon IEAD
Hatton, George
Chatzigiannidis,
Simone Poli, Aniket
Jalgaonkar
1 1.2 As above | As above Kamonthip 25-02-22 Draft to
Ma-Oon IEAD
1 1.3 As above | As above Kamonthip 23-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 30-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 21-04-22 Draft to
Ma-Oon IEAD and
ADB
2 21 As above | As above Kamonthip 29-04-22 Final ESIA
Ma-Oon Report

www.erm.com — Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022
APPENDIX F BIODIVERSITY BASELINE SURVEY REPORTS

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022
S 720000
es

=
Legend

Asiatic Black Bear = @ (tors: © _ Silver Pheasant © —Wreathed Hombitt = @ ~—Northorn Pig-tailed Macaque Road [~) District boundary
e Butf-cheeked Gibbon @ Pied Hombill @ ‘Stump-tailed Macaque Black Giant Squirrel () Spotted Linsang (J Survey block (4km)
@ — Chinese Pangolin + @ ~—-Red-shanked Douc Langur @ Sun Bear @ — Great Hog Badger ——— Track CE) Project area
e Chinese Serow e ‘Sambar Deer e ‘Sunda Pangolin e Owston's Civet = —— River / Stream Cc uv

Figure 14. Locations of key wildlife species in the survey blocks
54

ie 7sa000 730000
ce i i
A: :
(4 Ot
Vietnam
He i
*
aie
y
Fi 1
Scalé: 1:20,000
2km
Legend é iz =
@ _Butt-cheoked Gibbon @ Sambar Door @ > Wreathed Hombil == ———Rivor / Stream  [—]Survey block (4km) "District boundary eo >
@ Chinese Pangolin ‘@ Sunda Pangolin ‘Track ——Road Core ye .
Figure 14a. Locations of key wildlife species in the survey block 1

is

1720000

A.

t —_
ELF

1724000

1722000
Benn

ber‘
Legend
@ Asiatic Black Bear @ Pied Hombitt @  Stump-tailed Macaque @ > Wreathed Hombitt ——Road
@ Butt-cheeked Gibbon @ Red-shanked Douc Langur © Sun Bear @ Biack Giant Squirrel = [Survey block (4km)
@ Chinese Pangotin @ Sambar Deer @ Sunda Pangolin ——Track Co jrev

Figure 14b. Locations of key wildlife species in the survey block 2

55

Legend
@ Otters
@ > Red-shanked Dove Langur

@ Sambar Deer
@ Stump-tailed Macaque

——Track ——Road

nev

Figure 14c. Locations of key wildlife species in the survey block 3

56

7ae000

L
Dakcheung District Cr

KE

saad
Legend
@ _—_Buit-cheeked Gibbon @ —-Red-shanked Douc Langur (= — Sun Bear @ _ Sitvered Pheasent —— Track —— Road C7 wv
@ Chinese Pangotin @ Sambar Door @ —Chinose Serow @® —Stump-tailed Macaque River / Stream [—__] Survey block (4hm) {| District boundary |)
Figure 14d. Locations of key wildlife species in the survey block 4

57
i
1714000

rie

+
1710000

Legend
@ Sambar Deer
@  Sivver Pheasant

Figure 14e. Locations of key wildlife species in the survey block 5

58

——track  [7—]sumvey block (4m)
—Road f District boundary

Trimeresurus sp.
2021

N

5.3 RESULTS OF THE ASSESSMENT BY TAXON AND SURVEY BLOCK
~Angioptens: gh Wang),

5.3.1 Vegetation and Flora

5.3.1.1 Introduction

60
According to characteristics of habitats and field conditions, the forest zones of the Monsoon
Windfarm Power Project, were divided into 3 forest zones as eastern, northern and central-
southern zones. The Eastern zone “Zone A” where the alignment of the proposed
transmission line will run through is the dominance of Upper Evergreen Forest. It is part of
the Southern Annamite Mountain Range with good forest condition, receives high
precipitation; the Northern zone “Zone B’ is the highest elevation of the district at peak of
1,700m a.s.l., as sporadic Annamite with influencing by high precipitation, this area is
considered Upper Evergreen Forest and partly Montane Forest; the Central zone to west and
southwestern section is semi-evergreen forest with pine forest found in scatter especially in
the southern and central-partly northwestern section.

Upper Evergreen Forest is found at high elevation of over 1,000m a.s.l., and that receives high
precipitation. As most part of the defined priority areas of biodiversity of the project is totally
dominated by the UEF. If this forest is located at higher 1,500m a.s.l., which is considered
Montane Forest?? and found in north of the project “Phou Koungking”. The floristic
composition of lower elevation of the UEF is higher with larger tree size. On average of the
trees have around 25-30m in height and around 60cm in diameter, but taller and larger at
lower while shorter and smaller at higher elevation especially at above 1,500m a.s.l. In
general, this habitat consists of two layers, but three layers at lower elevation.

Based on the literature reviews for Sekong Province, the southern Biodiversity Conservation
Corridor (BCC) including the Dak Cheung (Nanthavong et al., 2019), there were 6 GT species
in the area such as Mai Ketsana (Aquilaria crossna, CR), Mai ket dam (Dalbergia oliveri, EN),
Mai khaen hin (Hopea ferrea, EN), Mai Khapa lamxay (Meistera Celsa, EN), Mai hoa lanoy
(Cycas micholitzii, VU) and Mai yang deng (Dipterocarpus costatus, VU). Nevertheless, the
project area has not been surveyed before and due to habitat uniqueness of high elevation of
the Annamite there some endemic plant species would occur.

Apart from the target tree species (GT species) the botanical team also paid attention to
those non-target tree species that are of conservation significance and categorized under a
national category - the prohibited species that would occur in the survey blocks.

5.3.1.2 Key findings

Within the five survey blocks (30 plant plots) were conducted at elevation on average of
1,312m a.s.l., which ranges from 1,029m of the SB 1 to 1,615m of the SB3. A total of 626
records, representing 538 plant species from 178 families (including non-tree species), of
which 250 tree species and 58 families were recorded. The numbers of plant species count
also included some species that were found just adjacent to the relevant plant plots as to
generate a full list of plants in the survey area. Non-tree species were just counted but not
used for analysis. Therefore, the result showed that the Rubiaceae, Lauraceae and Fagaceae,
Annonaceae and Febaceae were the dominant families with 83 species (see Table 5). The
trees were defined for dominant and abundant species, also rare species which distributed

12Montane Forest is a sub-type of Upper Evergreen Forest that is located at above 1,500m a.s.l, has little difference in forest
structure and tree characteristics. The shorter and quite smaller tree, basically covers with mosses and lichens.

61
dispersedly. The rare species were recorded and on average of 8 rare species from 3 species
in SB1 to 17 species in SB5. Some of these were first record and possible new species.

The whole part of the survey area was Upper Evergreen Forest (UEF) which was found in
SB1 and SB2 as the elevation from 1,029m to 1,208m a.s.l., and but small part of the area, the
high elevation has a sub-type of the Upper Evergreen Forest which is known Montane
Evergreen Forest and that found at upper part of the mountain in SB3 and SB4.

Table 5. List of plant groups with number of species and families

No Plant Group ue, ci No ati No | Plant Group No ati No Gi

Species | Families Species | Families
1 Trees 250 58 8 | Orchids 10 1
2 Herb 96 45 9 | Palm 12 1
3 Climber 32 14 10 | Bamboo 4 1
4 Aquatic plants 5 2 11 | Parasite 6 1
5 Shrubs 52 15 12 | Green Algae : :
6 Epiphytic plants 10 3 13 | Mosses 16 8
7 Fern 45 26

The habitat structures of the survey area were quite open with basically 3 layers of forest
structures (canopy, understory and shrub layer), as it has no emergent layer. The shrub layer
was short vegetation including young trees which excluded short ground vegetation e.g
weeds and wild gingers. The ground cover although its presence it was not counted as layer
of the forest structure for this purpose. As observed, the survey area was dominated by UEF
with no emergent layer but trees basically covering with mosses and lichens, and shorter
and quite smaller trees in MEF which was found in SB3 and SB4 (Phou Koungking).

Tree species richness was found in lower elevation such as SB1 and SB2 as ca. 72 and 68
species per hectare whereas higher elevation such as SB5, SB3 and SB4 were relatively low
species richness: 50, 32 and 28 species, respectively. There were only 2 globally threatened
species (1 EN and 1 VU) were identified as the Endangered species Zingiber mellis was found
in SB3 and the Vulnerable species Pittostorum pauciflorum was found in SB4 and SBS. Also,

other 3 Near-Threatened species (Nageia fleuryi (Hickel) de Laub, Nageia fleuryi (Hickel) de
Laub, Pinus dalatensis Ferré) were identified and summarized by SB (see Table 6).
Table 6. Summary of GT and important plants in the survey area
survey Block Key plant species Total
CR EN VU NT

SB1 0 0 0 1 1

SB2 0 0 0 2 2

SB3 0 1 0 0 1

SB4 0 0 1 0 1

SBS 0 0 1 0 1

Remarks: jus same GT species were found in different survey blocks.

62
Interestingly, 10 possible new species to science and 29 first records of Laos were found in
the survey blocks especially the Survey block 2, SB3 and SB4 (see Table 8), but some of them
need further verification with their flowers and fruits. Of these species, SB1 (4 first records
and 2 possible new species), SB2 (11 first records, 6 possible new species and 2 NT species),
SB3 (11 first records, 1 GT and 1 NT species), SB4 (11 first records, 1 GT and 1 NT species),
SB5 (6 first records, 2 possible new species). But, please note that many of these species were
found in more than one survey block.

According to the tree species records the high number of trees species were recorded in SB1
and SB2 (Annamite), and then SB5 (Phou Yai). The tree species were defined as the top 40
dominant species in the Survey area and presented in flora groups and families (see Table
7) and including non-tree species in Table 8.

Table 7. List of most dominant families that were presented in all 5 survey blocks

No No

No Family Name species No Family name species
1 Rubiaceae 27 21 Theaceae 5
2 Lauraceae 20 22 Cyperaceae 4
3 Fagaceae 15 23 Lamiaceae 4
4 Annonaceae 11 24 Polygalaceae 4
5 Fabaceae 10 25 Smilacaceae 4
6 Melastomataceae 10 26 Apocynaceae 3
7 Myrtaceae 10 27 Aquifoliaceae 3
8 Phyllanthaceae 10 28 Araliaceae 3
9 Primulaceae 10 29 Asparagaceae 3
10__| Symplocaceae 8 30 Calophyllaceae 3
11 Zingiberaceae 8 31 Celastraceae 3
12 Euphorbiaceae 6 32 Daphniphyllaceae 3
13 Acanthaceae 5 33 Elaeocarpaceae 3
14__| Anacardiaceae 5 34 Ericaceae 3
15 Araceae 5 35 Escalloniaceae 3
16 Orchidaceae 5 36 Juglandaceae 3
17 Pentaphylacaceae 5 37 Piperaceae 3
18 Poaceae 5 38 Sapotaceae 3
19 Podocarpaceae 5 39 Schisandraceae 3
20 Rutaceae 5 40 Stemonuraceae 3
Table 8. List of important plant species including endemic species in the Survey area

= || Survey Block
No Local Name Scientific Name S| © | spi] sp2 | sB3 | sB4 | SBS
1_| Tree - (high tree)
1_| “fivéu (Kaem-on) Adinandra integerrima F x
2_| ciutiu (Khemin ton) Alseodaphne bidoupensis EH x
3. | diutiy (Phab dong) Apodytes dimidiata F x

63
4_ | otj3) (Miang) Camellia sp.1 s x

5_| Ginéiy (Dik dong) Daphniphyllum beddomei F x

6 | «eyeeo (Saeng seo) Elaeocarpus dubius F x

7_| 4Gy (Moun dong) Elaeocarpus limitaneus F

g_| On(Pik) Gymnanthes remota F x

9_| oy (Tang) Heptapleurum cambodianum Fo|x x x

10 | t&ngrws (Khai mod sapa) Hex chapaensis B x

11 | 59871 (Bong bokor) Lindera bokorensis F x

12 | 1899 (Kor xang) Lithocarpus elephantum F x

13 | fin (Kor Kak) Lithocarpus pierrei F [|x [Xx Xx x

14 | msyneu (Tong Hom) Machilus sp. 5 x

15_| a%y0g1) (Lamout sang) Madhuca cochinchinensis F x

16 | weet (Phaya mai) Nageia fleuryi N x x

17 | twefisutii (Fai deuanha) Neolitsea sp. Ss x

18 | cundinitu (Peak habai) Pinus dalatensis N xX

19 | gunentioy (Soum dok-noi) Pittosporum pauciflorum G x |*

20 | teliontiy (Maud dong) Polyosma dolichocarpa F x

21 | antn (Douk kai) Psychotria cambodiana F x

22 | NS9u3) (Kor langbian) Quercus langbianensis N | F x

23 | 1 (Kor) Quercus sp.1 s_ |x

24 | coleansuqu (Maud kontum) Sarcosperma kontumense F x

25 | seuds (Khom pa) Symplocos wikstroemiifolia F x |*

26 | «23 (Khaeng) Urophyllum sp. 1 s x

27 | 8} (Khaeng) Urophyllum sp. 2 s x

2g | «23 (Khaeng) Urophyllum sp.3 s x

29 | woytéyn (Phouang khaimouk) | Vaccinium sp. 1 s x

30 | cayéiy (Seng dong) Xanthophyllum ellipticum F x |x

31 | Gayéiy (Seng dong) Xanthophyllum sp. 1 Ss xX

U_| Tree - (bush)

32 | nafiutin (Khoud kipma) Angiopteris wangii F x

33 | fv (Tin cham) Ardisia gracilenta F x [x |x

34 | Uvtiudiv (Padab hin) Argostemma bariense F x

35 | lia (Mud) Bredia sp. Ss x

36 | yu (Moiu) Brachytome wallichii F x

47 | (&uG3 (Khem dong) Chassalia curviflora F x

38 | Jou (Mouay) Gnetum gnemon F x

39 | Byago (Khing Khiew) Zingiber mellis G |F Xx

I1_|_Non-tree (weed and mushroom:

40 | Siavinveeycr/Wood-decay Amauroderma ragosum F x x
Fungi

a1 | Sioastynifjes/ Yellow Half- Amanita hemibapha F x |x
dyed slender Caesar Mushroom

42 (Hinaztynccny/Caesar's Amanita caesarea F x
mushroom

Remarks: GT = Globally Threatened Species is representing CR, EN and VU of IUCN Redlist; G = GT, Globally Threatened species;
N=NT, Near -Threatened species; F = FR, First Record; and S = NS, New Species candidate. Some of the potential new plant and
first plant records of Laos need further verify with their flowers and fruits.

64
5.3.1.3 Findings by survey block and sampling

A total of 30 plant plots in 5 survey blocks as the detailed assessment was conducted for each
plant plot using the DAFOR form to obtain a number of species, their dominances, densities
and frequencies, plot structures regarding forest canopy cover, canopy height, ground
vegetation cover, water cover etc. For each SB, 6 plant plots were consolidated for each and
presented by survey block as following:

5.3.1.3.1 Findings by Survey block 1 (Annamite)

The Survey block 1 was dominated by Upper Evergreen Forest with no emergent layer,
trees, soil and rocks are basically covering with some mosses and lichens. The plant plots at
the survey block (Annamite) were surveyed to obtain a number of plant species with
descriptions of the plant plots regarding forest canopy cover, canopy height, species
dominance etc. The plant plots were UEF with quite high density of trees and canopy cover.

The forest structures of the plant plots in this SB were similar but some plant plots were
selected partly in secondary forest which were closed to the road. On average of the SB from
these plant plots showed that the canopy mean height of 14 (ranging up to 30m), canopy
mean cover of 85%. The habitat structures of the SB were quite open with 3 layers of forest
structures (canopy, understory and shrub layer), as it has no emergent layer. The shrub layer
was short vegetation including young trees which excluded short vegetation e.g weeds and
wild gingers. The ground cover although its presence it was not counted as layer of the forest
structure for this purpose!3. The plot profile of the SB1 was summarized as below and see
detail in Annex 1a:

For forest habitat describe canopy, understorey and ground flora
Canopy mean height (m) JE Canopy mean cover (%)
Approx age of canopy (yrs) 60 Bare ground cover (%)
For other habitats record overall max and mean height of vegeta!
Mean veg height (cm) Max veg height (cm)

Vegetation cover (%) Bare ground cover (%)

Understorey mean height (m)
Water cover (%)

Water cover (%)

The Upper Evergreen Forest at low elevation (1,000m a.s.l.) was dominated by the family of
Fagaceae (8 species) and Lauraceae (8 species), following by Myrtaceae (6 species) from a
total of 72 tree species in 36 families, as no threatened tree species. There were 13 dominant
and 10 abundant and 3 rare species found and distributed in different plots. The rare species
including Monoon sp.1 (P1), Syzygium sp.1 (P3), and Neolitsea sp.1 (P5). In addition, two
herbaceous plants such as Ardisia sp.1 and Zingiber are considered rare species.

Interestingly, 4 species of trees have not been known in Laos which were defined as the first
plant records of Laos including Elaeocarpus dubius, Heptapleurum cambodianum,
Lithocarpus pierrei, and Xanthophyllum ellipticum and 2 candidates for new tree species to
science including Neolitsea sp.1 and Quercus sp.1.

43 Ground cover as short vegetation covering the ground especially wild gingers and weeds which were found
widely in the SB.

65
Tree species: a total of 162 records of 72 tree species and 36 families that were recorded, of
which, no any threatened tree species was found, but 4 first records of Laos and 2 possible
new species to science. The most dominant tree species in the Survey block 1 were provided

in Table 9-1 and more detail of the species records can be found in Annex 1a-1 and 1a-2.

Table 9-1. List of top 25 tree species in the Survey block 1

sana 7 IUCN

No Scientific Name Local Name Family Name eaiiea
1 Acronychia pedunculata cUaceuns) (Pao khaeb thong) Rutaceae

2 Aglaia tomentosa dynv&y (Gnong kasang) Meliaceae

3 | Alniphyllum uruély (Gnan dong) Styracaceae

4 Anacolosa clarkei tay (Khae) Olacaceae

5 Anacolosa griffithii Mast. “gy (Sae) Olacaceae

6 Aporosa yunnanensis coleatucyu (Maud bai-laem) Phyllanthaceae

7 | Artocarpus iidh (Mee pa) Moraceae

8 Calophyllum pisiferam nztij (Ka thueng) Calophyllaceae

9 | Carallia brachiata iyi) (Bong nang) Rhizophoraceae
10 Castanopsis acuminatissima mifisy (Kor deau) Fagaceae

11 Cinnamomum curvifolium Wj (Juang) Lauraceae

12 | Clerodendrum cyrtophyllum woyti (Phoung phee) Lamiaceae

13 | Cleyera cf. bokorensis Yh (Kaii) Pentaphylacaceae
14 Cratoxylum sumatranum. Ga (Tiew) Hypericaceae

15__| Dacrydium elatum Synou (Hinh hom) Podocarpaceae
16 _ | Diospyros filipendula fiv'¥e9 (Khan jong) Ebenaceae

17 Diplospora sp.1 yu (Sean) Rubiaceae

18 _ | Diplospora sp.2 gu (Sean) Rubiaceae

19 _ | Elaeocarpus dubius ayicga (Saeng seo) Elaeocarpaceae
20 _| Elaeocarpus griffithii 4yu (Moun) Elaeocarpaceae
21__| Endospermum diadenum civil (Ta phong) Euphorbiaceae
22__| Engelhardtia serrata droejomw (Phao khiew) Juglandraceae

23 | Engelhardtia cf. roxburghiana wie30 (Phao khiew) Juglandraceae

24 | Engelhardtia sp.1 wo (Phao) Juglandraceae

25 | Exbucklandia tonkinensis Twnnuary (Pho kablang) Hamamelidaceae

Also, the survey obtained the number of 72 tree species with their frequencies and densities
were collected and presented in Table 9-1a and 9-1b as below:

Density: the highest density of species were Castanopsis acuminatissima (tincies, Mai Kor
deau) with its density of 13.33 tree /ha following by Symplocos atriolivacea (ts9nneu, Maud
khom), Maud) and Syzygium lineatum (mdva8u, Wha joi) with their densities of 11.67
trees/ha each; and by Machilus sp.1 (m9jme8u, Tong Hom), Schima crenata Korth (mtd,

Khai Soh) and Syzygium antisepticum (azclinc«ny, Samek deang) with their densities of 10.00
each (see Table 9-1a).

66
Table 9-1a. Density of top 15 tree species in the Survey block 1

TUCN
otf ; Noof | Density | Relative
No. | Scientific Name Local Name Family Name Bt records | tree/ha | Density %
1 | Castanopsis ‘indéisu (Mai Kor | Fagaceae 8 13.33 494
acuminatissima deau)
2 | Symplocos tisnnsy — (Maud | symplocaceae 7 11.67 432
atriolivacea khom)
3__| Syzygium lineatum_| 5vasu (Wha joi) Myrtaceae 7 11.67 432
4 | Machilus sp.1 neyneu (Tong | Lauraceae 6 10.00 3.70
Hom)
5 | Schima crenata | ts (Khai Soh) Theaceae 6 10.00 3.70
Korth.
6 | Syzygium azclinuny (Samek | Myrtaceae 6 10.00 3.70
antisepticum deang)
7 | Lithocarpus Yindiu (Mai Kor Rab) | Fagaceae 5 8.33 3.09
corneus
8 | Litsea umbellata 31) (Bong hang) | Lauraceae 5 8.33 3.09
9 | Nephelium &tau (Kho lane) Sapindaceae 5 8.33 3.09
hypoleucum
10. | Aglaia tomentosa dynvay (Gnong | Meliaceae 4 6.67 247
kasang)
11 | Aporosa telleatucm (Maud | Phyllanthaceae 4 6.67 247
yunnanensis bai-laem)
42 | Cinnamomum 40) (Chuang) Lauraceae 4 6.67 247
curvifolium
13. | Cleyera cf. | th (Kai) Pentaphylacaceae 4 6.67 247
bokorensis
14 | Quercus sp.1 n (Kor) Fagaceae 4 6.67 247
15 | Sterculia parviflora _| Ututuiw (Por baiyai) | Malvaceae 4 6.67 247

Frequency: The highest frequency of species were Castanopsis acuminatissima (nase, Kor

deau

; Symplocos atriolivacea (téiianagu, Maud khom); Lithocarpus corneus (Adiu, Kor Rab);

Aglaia tomentosa (8jnv#j, Gnong kasang); Cinnamomum curvifolium (43, Chuang),

Madhuca pierrei (a¥.J037), Lamout sang), and Magnolia braianensis (#1001, Champi Pa) with

their frequency of 50% each following by Machilus sp.1 ("9jm9U, Tong Hom), Schima crenata
(outs, Khai Soh), Syzygium antisepticum (aiztfincwny, Samek deang) and Litsea umbellata (54
51), Bong hang) with its frequency of 33% each (see Table 9-1b).

Table 9-1b. Frequency of top 15 tree species in Survey block 1

No | Scientific Name Local Name Family Names wen | NO°f | Freq. | Relative
: plots Freq. %
1 | Castanopsis nitigu (Kor deau) Fagaceae 3 50.00 291
acuminatissima
2__| Symplocos atriolivacea gu (Maud khom) Symplocaceae 3 50.00 2.91
3_| Lithocarpus corneus nigju (Kor Rab) Fagaceae 3 50.00 2.91

67

4 | Aglaia tomentosa Synvy (Gnong Meliaceae 3 50.00 291
kasang)

5__| Cinnamomumcurvifolium_| 22) (Chuang) Lauraceae 3 50.00 2.91

6 | Madhuca pierrei azyogy (Lamout | sanotaceae 3 | 50.00 2.91
sang)

7_| Magnolia braianensis ‘vs (Champi Pa) _| Magnoliaceae 3 50.00 2.91

8 | Machilus sp.1 neyneu (Tong Hom) | Lauraceae 2 33.33 1.94

9 | Schima crenata mula (Khai Soh) Theaceae 2 33.33 1.94

10 | Syzygium antisepticum aeclinuny (Samek Myrtaceae 2 33.33 1.94
deang)

11_| Litsea umbellata 091) (Bong hang) Lauraceae 2 33.33 1.94

12_| Nephelium hypoleucum écau (Kho lane) Sapindaceae 2 33.33 1.94

13_| Cleyera cf. bokorensis tH (Kai) Pentaphylacaceae 2 33.33 1.94

14 _| Quercus sp.1 4 (Kor) Fagaceae 2 33.33 1.94

15 | Sterculia parviflora Ututow (Por baiyai) | Malvaceae 2 33.33 1.94

5.3.1.3.2 Findings by Survey block 2 (Annamite)

The survey block 2 was dominated by Upper Evergreen Forest with no emergent layer,
trees, soil and rocks are basically covering with some mosses and lichens. The plant plots at
the survey block (Annamite) were surveyed to obtain a number of plant species with
descriptions of the plots regarding forest cover, canopy height, species dominance etc. The
plant plots with high density of trees and canopy cover.

The forest structures of the plant plots in this SB were similar and in good forest status. On
average of the SB from these plant plots showed that the canopy mean height of 14 (ranging
up to 35m), canopy mean cover of 85%. The habitat structures of the SB were quite open
with 3 layers of forest structure (canopy, understory and shrub layer), as it has no emergent
layer. The shrub layer was short vegetation including young trees which excluded short
vegetation e.g weeds and wild gingers. The ground cover although its presence it was not
counted as layer of the forest structure for this purpose. The plot profile of the SB2 was
summarized below and see detail in Annex 1b:

For forest habitat describe canopy, understorey and ground flora

Canopy mean height (m) 14 Canopy mean cover (%) 85 Understorey mean height (m) 7
Approx age of canopy (yrs) 80 Bare ground cover (%) 15 Water cover (%)

For other habitats record overall max and mean height of vegetation
Mean veg height (cm) Max veg height (cm)
Vegetation cover (%) Bare ground cover (%)

Water cover (%)

As Upper Evergreen Forest at low elevation (1,000m a.s.l.) was dominated by the family
Lauraceae (9 species) and Fagaceae (7 species) following by Rubiaceae (6 species) from a
total of 68 tree species in 35 families. There were 10 dominant, 8 abundant and 6 rare species
were found and distributed in different plots. The rare plant species were Pinus dalatensis
(P1), Vaccinium cf: bidoupensis (P2), Meliosma cambodiana and Sterculia lissophylla (P4),
Lithocarpus sp.4 and Madhuca cochinchinensis (P5). In addition, 2 Orchids (Bolbitis and
Bulbophyllum) and 1 ginger (Zingiber sp.) were also rare due to small portion was found.

68
A total of 11 species (8 tree and 3 non-tree species) have not been known in Laos which were
condidered first records of Laos, the first plant records were Alseodaphne bidoupensis,
Elaeocarpus dubius, Elaeocarpus limitaneus, Lindera bokorensis, Lithocarpus pierrei, Madhuca
cochinchinensis, Polyosma dolichocarpa, and Sarcosperma kontumense.

Also, the species of fern Angiopteris wangii and other other 2 species of the family Rubiaceae
(Argostemma bariense and Bredia sp.) were first records of Laos. There were also 6
candidates (5 tree and 1 non-tree species) for possible new species to science as Lithocarpus
sp.4, Machilus sp.1, Urophyllum sp. 1, Urophyllum sp. 2, Urophyllum sp. 3.

Tree species: a total of 179 records of 68 tree species and 35 families that were recorded, of
which, no any GT tree species but 2 NT species Pinus dalatensis and Nageia fleury were found
and 11 first records and 6 possible new species to science. The most dominant tree species
in the Survey block 2 were provided in Table 9-2 and more detail of the species records can
be found in Annex 1b-1 and 1b-2.

Table 9-2. List of top 25 tree species in the Survey block 2

a a TUCN
No | Scientific Name Local Name Family meanice
1__| Acerlaurinum now (Kuam) Sapindaceae
2 _| Alangium sp.1 avaindy (Salik dong) Cornaceae
3 _| Alseodaphne bidoupensis Sanutty (Khemin ton) Lauraceae
4 _| Anneslea fragrans criusu (Kaem oun) Pentaphylacaceae
5__| Aporosa yunnanensis talents (Maud bai-laem) Phyllanthaceae
6 | Calophyllum dryobalanoides wed) (Pha-ong) Calophyllaceae
7__| Castanopsis acuminatissima nitisu (Kor deau) Fagaceae
8 _| Castanopsis piriformis Heo) (Kor khemou) Fagaceae
9 | Chionanthes ramiflorus Brawugo (Khaosan luang) Oleaceae
10 | Cinnamomum javanicum cameu (Khae hom) Lauraceae
11_| Dacrycarpus imbricatus 8)e30 (Hinh khiew) Podocarpaceae
12 | Dacrydium elatum Symeu (Hing hom) Podocarpaceae
13 __| Diospyros filipendula five (Khan jong) Ebenaceae
14 __| Elaeocarpus dubius sgyugo (Saeng seo) Elaeocarpaceae
15 _| Elaeocarpus griffithii 4u (Moun) Elaeocarpaceae
16 __| Elaeocarpus limitaneus yuéij (Moun dong) Elaeocarpaceae
17__| Endospermum diadenum avi (Ta phong) Euphorbiaceae
18 | Engelhardtia serrata wre jon (Phao khiew) Juglandraceae
19 | Eurya ony (Hang dee) Pentaphylacaceae
20_| Exbucklandia Yuntwary (Pho kablang) Hamamelidaceae
21_| Fagraea ceilanica Giyfin (Tang nok) Gentianaceae
22__| Garcinia hanburyi 293 (Som pong) Clusiaceae
23 _| Garcinia pedunculata Suluy (Som mong) Clusiaceae
24 | Gironniera subaequalis mycujts (Hang maeng-ai) Cannabaceae
25_| Heptapleurum cambodianum Ging (Tang) Araliaceae

Also, the survey obtained the number of 68 tree species with their frequencies and densities

collected and presented in Table 9-2a and 9-2b as below:

69

Density: the highest density of species were Heptapleurum cambodianum (C1), Tang) and
Symplocos anomala (teigaiisy, Maud noi), Maud) with their densities of 15.00 tree/ha each,
following by Dacrydium elatum (Syne, Hinh hom) with its density of 13.33 tree/ha; and
Litsea baviensis (O39, Bong hom), Polyosma sp.1 (téisatan, Maud lod), Xanthophyllum
ellipticum (#43, Seng dong)) with their densities of 11.67 trees/ha each (see Table 9-2a).

Table 9-2a. Density of top 15 tree species in the Survey block 2

TWCN 5 op | Density | Relative
No. | Scientific Name Local Name Family Name Red | cords | of Density
List tree/ha %
1__| Heptapleurum cambodianum_| ¢3 (Tang) Araliaceae 9 15.,00 5.03
2__| Symplocos anomala teiisatiou (Maud noi) | symplocaceae 9 15.00 5.03
3__| Dacrydium elatum’ Symeu (Hing hom) Podocarpaceae 8 13.33 447
4 _| Litsea baviensis Syneu (Bong hom) Lauraceae 7 11.67 3.91
5 | Polyosma sp.1 toiisatan (Maud lod) _| Escalloniaceae 7 11.67 3.91
6 _| Xanthophyllum ellipticum ccxg@iy (Seng dong) Polygalaceae 7 11.67 3.91
7__ | Castanopsis piriformis Bay (Kor khemou) Fagaceae 6 10.00 3.35
8 | Lithocarpus corneus Tigi (Kor Rab) Fagaceae 6 10.00 3.35,
| Machilus angustifolia meyneutuceu (Tong | Lauraceae 6 10.00 3.35
Hom bai khaeb)
10 | Neolitsea tomentosa Yuctoudhdu (Fai Lauraceae 6 10.00 3.35
deuanha khon)

11 | Garcinia pedunculata Aulwy (Som mong) Clusiaceae 5 833 2.79
12 | Mex excavata tain (Khai mod) Aquifoliaceae 5 8.33 2.79
13__| Alseodaphne bidoupensis Sauthy (Khemin ton) | Lauraceae 4 6.67 2.23
14 | Castanopsis acuminatissima _ | Miu (Kor deau) Fagaceae 4 6.67 2.23
15 | Mlicium roseum “uuu (Chan ban) Schisandraceae 4 6.67 2.23

noi), Xanthophyllum ellipticum (#343, Seng dong
Kor deau) with their frequencies of 66.67% each,
(ci, Tang), Dacrydium elatum (S38u, Hing hom
with their frequencies of 50% each (see Table 9-2b).

Table 9-2b. Frequency of top 15 tree species in Survey block 2

Frequency: The highest frequency of species were Symplocos anomala (tsntis”, Maud
, and Castanopsis acuminatissima (nase,

following by Heptapleurum cambodianum
, and Litsea baviensis (0

usu, Bong hom)

No | Scientific Name Local Name Family Names wen | NO°f | Freq. % | Relative
plots Freq. %
1 | Symplocos anomala tdisatiey (Maud Symplocaceae 4 66.67 | 3.74
noi)
2__| Xanthophyllum ellipticum | #49 (Seng dong) _| Polygalaceae 4 66.67 | 3.74
3 | Castanopsis Huo (Kor deau) Fagaceae 4 66.67 | 3.74
acuminatissima
Heptapleurum x Araliaceae 3 50.00 | 280
4 | cambodianum hy (Tang)
5__| Dacrydium elatum Syu9w (Hing hom) Podocarpaceae 3 50.00 2.80
6 _| Litsea baviensis dyneu (Bonghom) | Lauraceae 3 50.00 | 280

70

7 | Neolitsea tomentosa tucdiouthBy (Fai Lauraceae 3 50.00 | 2.80
deuanha khon)
8 | Ilex excavata tain (Khai mod) Aquifoliaceae 3 50.00 2.80
9 _| Lithocarpus pierrei niin (Kor Kak) Fagaceae 3 50.00 2.80
19 | Aporosa yunnanensis teieatuyu (Maud | phyllanthaceae 3 50.00 2.80
bai-laem)
11_| Elaeocarpus dubius scagigo (Saeng seo) | Elaeocarpaceae 3 50.00 2.80
12_| Polyosma sp.1 tdlieatan (Maud lod) | Escalloniaceae 2 33.33 1.87
Tx
13 _| Castanopsis piriformis NBvy (Kor khemou) Fagaceae 2 33.33 1.87
14 | Machilus angustifolia neyneutuceu (Tong | Lauraceae 2 33.33 1.87
Hom bai khaeb)
a3
15_ | Alseodaphne bidoupensis | 28UuCiv (Khemin ton) | Lauraceae 2 33.33 1.87

5.3.1.3.3 Findings by Survey block 3 (Phou Koungking E)

The survey block 3 was dominated by Upper Evergreen Forest with no emergent canopy
layer but trees basically covering with mosses and lichens as all was greenish, including on
rocks and soil in SB3. The plant plots at the survey block (Phou Koungking E) were surveyed
to obtain a number of plant species with descriptions of the plots regarding forest cover,
canopy height, species dominance etc. The upper part of the mountain “Phou Koungking”
was sub-type to MEF with fairly low density, quite small trees but fairly dense and short
canopy cover.

The forest structures of the plant plots in this SB were quite similar but some plant plots
were selected partly in secondary forest nearby the road. On average of the SB from these
plant plots showed that the canopy mean height of 14 (ranging up to 21m), canopy mean
cover of 90%. The habitat structures of the SB were quite open as the lower part of the
mountain has 3 layers of forest (canopy, understory and shrub layer), but at high elevation
has 2 layers of forest structure (short canopy and shrub layer), as it has no emergent layer.
The shrub layer was short vegetation including young trees which excluded short vegetation
e.g weeds and wild gingers. The ground cover although its presence it was not counted as
layer of the forest structure for this purpose. The plot profile of the SB3 was summarized
below and see detail in Annex 1c:

For forest habitat describe canopy, understorey and ground flora
Canopy mean height (m) 14 Canopy mean cover (%)

‘Approx age of canopy (yrs) 70 Bare ground cover (%)

For other habitats record overall max and mean height of vegetation

Mean veg height (cm) Max vog height (em)

Vegetation cover (%) Bare ground cover (%)

30 Understorey mean height (m) 5
10 Water cover (%)

Water cover (%)

As Montane Evergreen Forest was dominated by the family of Fagaceae (4 species),
Myrtaceae (4 species) and Theaceae (2 species) from a total of 32 tree species and in 26
families. There were 6 dominant and 8 abundant and 6 rare species were found and
distributed in different plots. There were 12 rare species (4 tree species) were Ilex sp.1 (P1),
Rhodomyrtus tomentosa (P3), Madhuca pierrei (P4), Acer laurinum and Engelhardtia serrata
(P5). Apart from trees, 3 Orchids (Dendrobium sp., Goodyera sp. and Liparis bootanensis) and

71
5 herbaceous species including Amomum sp., Ampelopsis cantoniensis, Barleria sp., Begonia
difformis, and Impatiens hirsutisepala are rare due to small population found in each plot.

A total of 11 species (9 trees and 2 non-tree) have not been known from Laos were
considered first records of Laos. The first plant records of Laos, including Apodytes dimidiate,
Daphniphyllum  beddomei, Heptapleurum cambodianum, Lithocarpus_elephantum,
Lithocarpus pierrei. In addition, 4 species of lower plants: Ardisia gracilenta, Chassalia
curviflora, Gnetum gnemon and Zingiber mellis.

Tree species: a total of 160 records of 32 tree species and 26 families that were recorded, of
which, 1 globally threatened tree species (EN) but it was bush tree species, 1 Near-
Threatened species in this survey block and 11 first records. The most dominant tree species
in the Survey block 3 were provided in Table 10-1 and more detail of the species records can
be found in Annex 1c-1 and 1c-2.

Table 10-1. List of top 25 tree species in the Survey block 3

“oe | TUCN

No Scientific Name Local Name Family Name me
1 | Acer laurinum now (Kuam) Sapindaceae

2__ | Amneslea fragrans uwiuSu (Kaem oun) Pentaphylacaceae
3 _| Apodytes dimidiata duciy (Phab dong) Icacinaceae

4 | Castanopsis acuminatissima fiGieu (Kor deau) Fagaceae

5 _| Castanopsis clarkei nwuw (Kor nam) Fagaceae

6 Chionanthes sp.1 céasyjo) (Khaosan luang) Oleaceae

7__| Dacrycarpus imbricatus 83230 (Hinh khiew) Podocarpaceae

8 Daphniphyllum beddomei Gnéiy (Dik dong) Daphniphyllaceae
9 _| Engethardtia serrata drogjouviw (Phao khiew) Juglandaceae

10__| Exbucklandia tonkinensis twmuany (Pho kablang) Hamamelidaceae
11__| Gironniera subaequalis onytcuyts (Hang maeng-ai) Cannabaceae

12 __| Heptapleurum cambodianum Gy (Tang) Araliaceae

13__| Mexsp.1 tain (Khai mod) Aquifoliaceae

14 | Mllicium roseum uu (Chan ban) Schisandraceae
15 _| Liquidambar excelsa unio (Sob dao) Altingiaceae

16 _| Lithocarpus elephantum AG (Kor xang) Fagaceae

17 _| Lithocarpus pierrei nfin (Kor Kak) Fagaceae

18 __| Litsea martabanica cidyuieu (Mee bonghom) Lauraceae

19 | Madhuca pierrei avsng7jui (Lamout sang pa) Sapotaceae

20 | Neolitsea zeylanica Yucéioudhn (Fai deuanha) Lauraceae

21 Pinus kesiya «Unawtu (Peak sambai) Pinaceae

22__| Rhododendron simsii ngruds (Koulab pa) Ericaceae

23 _| Rhodomyrtus tomentosa Ywyuriv (Phong kaem) Myrtaceae

24 | Schima crenata uta (Khai Soh) Theaceae

25 _| Semecarpus reticulata tnfigg6 (Namkieng dam) Anacardiaceae

Also, the survey obtained the number of 32 tree species with their frequencies and densities
collected and presented in Table 10-1a and 10-1b as below:

72
Density: the highest density of species were Schima crenata (aut, Khai Soh) with its

density of 25.00 tree/ha, following by Lithocarpus elephantum (89), Kor xang) with its

densities of 23.33 tree/ha; and Castanopsis acuminatissima (nase, Kor deau) and Litsea
martabanica (vid su, Mee bonghom) with their densities of 16.67 trees/ha each;
Symplocos lucida (teiignw, Maud phou) with its density of 15.00 tree/ha (see Table 10-1a).

Table 10-1a. Density of top 15 tree species in the Survey block 3

Relative
ontif; . IUCN | Noof | Density :
No. | Scientific Name Local Name Family Name Rediist | records | tree/ha Gens
1_| Schima crenata mouts(KhaiSoh) | Theaceae 15 25.00 9.37
2 __| Lithocarpus elephantum __| 141) (Kor xang) Fagaceae 14 23.33 8.75
3 _ | Castanopsis. He@ou (Kor deau) | Fagaceae 10 16.67 6.25
acuminatissima
4 _| Litsea martabanica cidyueu (Mee | Lauraceae 10 16.67 6.25
bonghom)
5 | Symplocos lucida wisny (Maud | symplocaceae 9 15.00 5.62
phou)
6 | Neolitsea zeylanica Tuctioudin (Fai | Lauraceae 8 13.33 5.00
deuanha)
7__| Liquidambar excelsa Sumo (Sob dao) Altingiaceae 7 11.67 4.37
8__| Daphniphyllum beddomei | €n@j(Dikdong) _| Daphniphyllaceae 7 11.67 4.37
9 | Syzygium attenuatum ndnaztlin (Wha | Myrtaceae 7 11.67 437
samek)
10 | Dacrycarpus imbricatus | 3830 (Hinh | Podocarpaceae 7 11.67 4.37
khiew)
11_| Mlicium roseum ‘wu (Chan ban) _| Schisandraceae 6 10.00 3.75
12. | Symplocos caudata téisny — (Maud | symplocaceae 6 10.00 3.75
mon)
13. | Rhododendron simsii ngrud1 — (Koulab | Ericaceae 5 8.33 3.12
pa)
14 | Castanopsis clarkei hovw (Kornam) | Fagaceae 5 833 3.12
15 | Syzygium antisepticum azcLinuny (Samek | Myrtaceae 5 833 3.12
deang)

Remarks: the plant species have not been assessed yet and not classified for any category of the IUCN Redlist.

Frequency: The highest frequency of species were Schima crenata (awd, Khai Soh),

Castanopsis acuminatissima (ntdise, Kor deau), and Litsea martabanica (did jeu, Mee

bonghom) with their frequencies of 100%, following by Daphniphyllum beddomei (Gnd), Dik

dong

, Lithocarpus elephantum (81), Kor xang) and Symplocos lucida (téeqw, Maud phou)
with their frequencies 83.33% (see Table 10-1b).

Table 10-1b. Frequency of top 15 tree species in Survey block 3

an , UCN | Noof y, | Relative
No | Scientific Name Local Name Family Names Rediist | plots | "°%% | Freq. 9%
1_| Schima crenata euts (Khai Soh) Theaceae 6 100 5.88

23

2 | Castanopsis Hien (Kor deau) | Fagaceae 6 100 5.88
acuminatissima
3,_| Litsea martabanica didjnev (Mee | Lauraceae 6 100 5.88
bonghom)
Daphniphyllum Bom Daphniphyllaceae 6 100 5.88
4 | perdome: Gnd (Dik dong)
Lithocarpus ie Fagaceae 5 83.33 4.90
5 | ctephantum 131 (Kor xang)
6 __| Symplocos lucida teiisay (Maud phou) | symplocaceae 5 83.33 4.90
7 | Neolitsea zeylanica Yurtioudn (Fai | Lauraceae 5 83.33 490
deuanha)
8 | Liquidambar excelsa Sumo (Sob dao) Altingiaceae 5 83.33 4.90
9 | Syzygium attenuatum | mSravclin (Wha | Myrtaceae 5 83.33 490
samek)
z —
10_| Dacrycarpus imbricatus | 83230 (Hinh khiew) | Podocarpaceae 4 66.67 3.92
11_| Mliciumroseum uu (Chan ban) Schisandraceae 4 66.67 3.92
12 | Symplocos caudata tisady (Maud | symplocaceae 4 66.67 3.92
mon)
13 | Syzygium antisepticum | a¥linuny (Samek | Myrtaceae 4 66.67 3.92
deang)
14 | Exbucklandia Tunwary (Pho | Hamamelidaceae 4 66.67 3.92
tonkinensis kablang)
15_| Castanopsis clarkei nwvw (Kor nam) Fagaceae 3 50.00 2.94

Remarks: the plant species have not been assessed yet and not classified for any category of the IUCN Redlist.

5.3.1.3.4 Findings by Survey block 4 (Phou Koungking W)

The survey block 4 was dominated by Upper Evergreen Forest with no emergent canopy
layer but trees basically covering with mosses and lichens as all was greenish, including on
rocks and soil in SB4. The plant plots at the survey block (Phou Koungking W) were surveyed
to obtain a number of plant species with descriptions of the plots regarding forest cover,
canopy height, species dominance etc. The part mountain of Phou Koungking was sub-type
to MEF with fairly low density, quite small trees but fairly dense and short canopy cover.

The forest structures of the plant plots in this SB were similar and in good forest status at
Phou Koungking and some plant plots were partly selected in secondary forest. On average
of the SB from these plant plots showed that the canopy mean height of 14 (ranging up to
25m), canopy mean cover of 90%. The habitat structures of the SB were quite open as the
lower part of the mountain has 3 layers, but at high elevation has 2 layers of forest at the
peak, as it has no emergent layer. The shrub layer was short vegetation including young trees
which excluded short vegetation e.g weeds and wild gingers. The ground cover although its
presence it was not counted as layer of the forest structure for this purpose. The plot profile
of the SB4 was summarized below and see detail in Annex 1d:

For forest habitat describe canopy, understorey and ground flora
Canopy mean height (m) Canopy mean cover (%)

Approx age of canopy (yrs) Bare ground cover (%)

For other habitats record overall max and mean height of vegetation

Mean veg height (cm) Max veg height (cm)

Vegetation cover (%) Bare ground cover (%)

Water cover (%)

74
As Montane Evergreen Forest was dominated by the family Lauraceae (4 species) from a
total of 28 tree species in 20 families. There were 7 dominant, 4 abundant and 5 rare species
were found and distributed in different plots. The rare plant species were Illicium sp. 1 (P1
& P5), Pittosporum pauciflorum and Polygala tonkinensis (P2), Engelhardtia serrata (P3) and
Daphniphyllum majus (P5).

A total of 11 species (8 tree and 3 non-tree species) have not been known from Laos which
were condidered first records of Laos, the first plant records were Adinandra integerrima,
Gymnanthes remota, Ilex chapaensis, Lindera bokorensis, Pittosporum pauciflorum, Psychotria
cambodiana, Quercus langbianensis, Symplocos wikstroemiifolia.

Tree species: a total of 154 records of 28 tree species and 20 families that were recorded, of
which 1 Globally Threatened species Pittosporum pauciflorum (VU), 1 Near-Threatened
species Quercus langbianensis (NT) and 11 first records. The most dominant tree species in
the Survey block 4 were provided in Table 11-1 and the detail of the species records can be
found in Annex 1d-1 and 1d-2.

Table 11-1. List of top 25 tree species in the Survey block 4

“oe a TUCN

No Scientific Name Local Name FamilyName | peciist
1__| Antidesma japonicum cuijw (Mao phou) Phyllanthaceae

2 _| Castanopsis acuminatissima fiGiou (Kor deau) Fagaceae

3 Dacrydium elatum 5ymeu (Hinh hom) Podocarpaceae

4 Daphniphyllum majus Gnéiy (Dik dong) Daphniphyllaceae

5 Elaeocarpus griffithii 4u (Moun) Elaeocarpaceae

6 Exbucklandia tonkinensis tuniuary (Pho kablang) Hamamelidaceae

7 __| Garcinia pedunculata ut) (Som mong) Clusiaceae

8 _| Gironniera subaequalis oniytcuyts (Hang maeng-ai) Cannabaceae

9 | Gymnanthes remota dn (Pik) Euphorbiaceae

10 _| Ilex chapaensis tangas (Khai mod sapa) Aquifoliaceae

11 _| Ilex excavata Pierre téeno (Khai mod) Aquifoliaceae

12__| Illicium sp.1 *** ‘yu (Chan) Schisandraceae

13 __| Lindera bokorense d36n (Bong bokor) Lauraceae

14 _| Lithocarpus harmandii fiotiu (Kor man) Fagaceae

15 | Litsea martabanica cudyueu (Mee bonghom) Lauraceae

16 __| Litsea umbellata 5351) (Bong hang) Lauraceae

17__| Macaranga kurzii cai (Sae) Euphorbiaceae

18 _| Millettia leucantha éntimaoww (Khamphee ta-khouay) Fabaceae

19 _| Morinda sp. &u; (Gno pa) Rubiaceae

20 _| Neolitsea zeylanica tucéiousn (Fai deuanha) Lauraceae

21 Pinus kesiya «Unawtu (Peak sambai) Pinaceae

22 __| Pittosporum paucifloram guasnieu (Soum dok-noi) Pittosporaceae VU
23 _| Polygala tonkinensis éngt (Tang kai) Polygalaceae

24 _| Pyrenaria poilaneana oii39¢1) (Miang dong) Theaceae

25 | Quercus langbianensis najquy) (Kor langbian) Fagaceae NT

75

Also, the survey obtained the number of 28 tree species with their frequencies and densities
collected and presented in Table 11-1a and 11-1b as below:

Density: the highest density of species were Litsea umbellata (0381), Bong hang) with its
density of 18.33 tree/ha, following by Garcinia pedunculata (Autu), Som mong) and Ilex
chapaensis (8.003101, Khai mod sapa) with their densities of 16.67 tree/ha; and Castanopsis
acuminatissima (ntdise, Kor deau), Elaeocarpus griffithii (4Ju, Moun), Lithocarpus harmandii
(noiiu, Kor man) with their densities of 15.00 trees/ha each (see Table 9-4a).

Table 11-1a. Density of top 15 tree species in the Survey block 4

Relative
otf . IUCN | Noof | Density :
No. | Scientific Name Local Name Family Name Rediist | records | tree/ha Gens
1_| Litsea umbellata 8957) (Bong hang) | Lauraceae 11 18.33 714
2 | Garcinia pedunculata autuy (Som | Clusiaceae 10 16.67 6.49
mong)
3 _ | Hex chapaensis tengwi (Khai | Aquifoliaceae 10 16.67 6.49
mod sapa)
4 | Castanopsis La Fagaceae 9 15.00 5.84
acuminatissima ntieu (Kor deau)
5__| Elaeocarpus griffithii yu (Moun) Elaeocarpaceae 9 15.00 5.84
6 _| Lithocarpus harmandii niwlu (Korman) | Fagaceae 9 15.00 5.84
7__| Symplocos wikstroemiifolia | ®82U1(Khom pa) | Symplocaceae 8 13.33 5.19
8 | Gymnanthes remota dn (Pik) Euphorbiaceae 7 11.67 4.55
g | Dacrydium elatum SSL (Hinh | Podocarpaceae 6 10.00 3.90
hom)
10__| Daphniphyllum majus énéj(Dikdong) | Daphniphyllaceae 6 10.00 3.90
11 | Litsea martabanica adynen — (Mee | Lauraceae 6 10.00 3.90
bonghom)
12. | Pittosporum pauciflorum quosniiey (Soum | pittosporaceae 6 10.00 3.90
dok-noi)
13 _| Polygala tonkinensis Gngtn (Tang kai) | Polygalaceae 6 10.00 3.90
14 | Gironniera subaequalis mnjeuyts (Hang | Cannabaceae
maeng-ai) 5 833 3.25
15 | Ilex excavata Pierre Yéigno (Khai mod) | Aquifoliaceae 5 8.33 3.25

Remarks: the plant species have not been assessed yet and not classified for any category of the IUCN Redlist.

Frequency: The highest frequency of species were Litsea umbellata (8381), Bong hang), Ilex
chapaensis (t@.509%01, Khai mod sapa), Castanopsis acuminatissima (rdsu, Kor deau),
Lithocarpus harmandii (niu, Kor man), Gymnanthes remota (On, Pik), Daphniphyllum majus
(Gn&y, Dik dong), Pittosporum pauciflorum (auasniisy, Soum dok-noi), and Polygala
tonkinensis (Gytn, Tang kai) with their frequencies of 100% each, following by Garcinia
pedunculata (Autuy, Som mong) and Elaeocarpus griffithii (jv, Moun) with their
frequencies of 83.33 % each (see Table 11-1b).

Table 11-1b. Frequency of top 15 tree species in Survey block 4
76
No | Scientific Name Local Name Family Names ean t Ba of Freq. % er
1_| Litsea umbellata 8381) (Bong hang) | Lauraceae 6 100 4.92
2 | Mex chapaensis tengwi (Khai | Aquifoliaceae 6 100 4.92

mod sapa)
3__ | Castanopsis acuminatissima | fifiev (Kor deau) | Fagaceae 6 100 4.92
4 _| Lithocarpus harmandii fig (Kor man) _ | Fagaceae 6 100 4.92
5__| Gymnanthes remota Un (Pik) Euphorbiaceae 6 100 4.92
6 _| Daphniphyllum majus Gnéj(Dikdong) _| Daphniphyllaceae 6 100 4.92
7__ | Pittosporum pauciflorum quosniiey (Soum | pittosporaceae 6 100 4.92
dok-noi)
8 _| Polygala tonkinensis Gngtn (Tang kai) | Polygalaceae 6 100 4.92
g | Garcinia pedunculata Sutuy (Som | Clusiaceae 5 83.33 4.10
mong)

10 | Elaeocarpus griffithii 4u (Moun) Elaeocarpaceae 5 83.33 4.10
11_| symplocos wikstroemiifolia_| 9UU1(Khom pa) | symplocaceae 5 83.33 4.10
12. | Dacrydium elatum 8 9mev — (Hinh | Podocarpaceae 5 83.33 4.10

hom)

13. | Gironniera subaequalis oycujts (Hang | Cannabaceae 5 83.33 4.10

maeng-ai)

14 _| Ilex excavata Pierre Yéigno (Khai mod) | Aquifoliaceae 5 83.33 4.10
15 | Pyrenaria poilaneana vii338~=— (Miang | Theaceae 5 83.33 4.10

dong)

Remarks: the plant species have not been assessed yet and not classified for any category of the IUCN Redlist.

5.3.1.3.5 Findings by Survey block 5 (Phou Yai)

The survey block 5 was dominated by Upper Evergreen Forest with no emergent canopy
layer and some large portion of secondary forest. The plant plots at the SB5 (Phou Yai) were
surveyed to obtain a number of plant species with descriptions of the plots regarding forest
cover, canopy height, species dominance etc. The plant plots were mainly disturbed
evergreen forest with quite reasonable density and canopy cover as summarized below and
see detail in Annex 1e:

The forest structures of the plant plots in this SB were similar and in quite poor forest status
as some plant plots were partly selected in secondary forest. On average of the SB from these
plant plots showed that the canopy mean height of 12 (ranging up to 18m), canopy mean
cover of 85% as mainly secondary forest. The habitat structures of the SB in some plots were
considerably thick as some forest has 3 layers (original forest) but mainly 2 layers as old
fallow. The shrub layer was short vegetation including young trees which excluded short
vegetation e.g weeds and wild gingers. The ground cover although its presence it was not
counted as layer of the forest structure for this purpose. The plot profile of the SB5 was
summarized below and see detail in Annex 1e:

For forest habitat describe canopy, understorey and ground flora

Canopy mean height (m) 12 Canopy mean cover (%) 85 Understorey mean height (m) 5
Approx age of canopy (yrs) 50 Bare ground cover (%) 15 Water cover (9)

For other habitats record overall max and mean height of vegetation
‘Mean veg height (cm) Max veg height (cm)
Vegetation cover (%) Bare ground cover (%)

Water cover (%)

77
As Montane Evergreen Forest was dominated by the family Lauraceae (6 species) and
Fagaceae (4 species) following by Myrtaceae (3 species) from a total of 50 tree species in 35
families. There were 6 dominant and 13 abundant and 3 rare species were found and
distributed in different plots. The rare plant species were Camellia sp. 1 (P1 & P6), Illicium
tenuifolium (P3), and Benkara sp. (P6). Apart from trees, 3 herbaceous plants were also rare
due to small distribution in the area included Alpinia sp., Ixora sp., and an unknown species
of Menispermaceae.

A total of 6 species (5 tree and 1 non-tree species) have not been known from Laos which
were considered first records of Laos, the first plant records were Heptapleurum
cambodianum, Ilex chapaensis, Lithocarpus pierrei, Pittosporum pauciflorum, and Symplocos
wikstroemiifolia. Also, 1 herbaceous plant (Ardisia gracilenta) as first record of Laos. In
addition, 2 candidates for new species to science: Camellia sp. 1 and Xanthophyllum sp. 1.

Tree species: a total of 179 records of 50 tree species and 25 families that were recorded, of
which, 6 first records of Laos and 1 NT (Nageia fleury) species were found in this survey
block. The most dominant tree species in the Survey block 5 were provided in Table 12-1

and the detail of the species records can be found in Annex 1e-1 and 1e-2.

Table 12-1. List of top 25 tree species in the Survey block 5

“oe a TUCN
No Scientific Name Local Name Family Name mei
1 Acer laurinum tow (Kuam) Sapindaceae
2 Aporosa terapleura colony (Maud phou) Phyllanthaceae
3 Aporosa yunnanensis teen tunyy (Maud bai-laem) Phyllanthaceae
4 Balakata baccata Suca (Lab lae) Euphorbiaceae
5 Benkara Sacéh (Khat khao) Rubiaceae
6 Calophyllum pisiferum nviy (Ka thueng) Calophyllaceae
7 Camellia kissii oliyja7u (Miang arm) Theaceae
8 Camellia sp.1 vii) (Miang) Theaceae
9 Castanopsis acuminatissima _| TitCisu (Kor deau) Fagaceae
10 Cinnamomum curvifolium 30) (Juang) Lauraceae
11 Cinnamomum 3) (Juang) Lauraceae
12 _| Diospyros uuintiie (Mak keau) Ebenaceae
13 Elaeocarpus griffithii yu (Moun) Elaeocarpaceae
14__| Engelhardtia serrata dogo (Phao khiew) Juglandraceae
15 __| Garcinia pedunculata sutuy (Som mong) Clusiaceae
16 __| Gardenia yous (Phout pha) Rubiaceae
17__| Gironniera subaequoalis unjuyts (Hang maeng-ai) Cannabaceae
18 | Gomphandra dua (Phou pha) Stemonuraceae
19 _| Goniothalamus céayyudy (Khao-larm dong) Annonaceae
20 __| Gymnanthes remota dn (Pik) Euphorbiaceae
21 | Heptapleurum cambodianum __| 1j (Tang) Araliaceae
22 __| Mex chapaensis tafingiwh (Khai mod sapa) Aquifoliaceae
23 | Illicium tenuifolium ‘uuny (Chan ban) Schisandraceae
24 Lindera annamensis Sumartiwucay (Lindara Kan-daeng) | Lauraceae
25 _ | Lithocarpus harmandii niu (Kor man) Fagaceae

78

Also, the survey obtained the number of 50 tree species with their frequencies and densities

collected and presented in Table 12-1a and 12-1b as below:

Density: the highest density of species were Machilus angustifolia (nayneuUtucau, Tong

. ae . . . . an
Hom bai khaeb) with its density of 23.33 tree/ha, following by Litsea martabanica (00)
usu, Mee bonghom) with its density of 21.67 tree/ha; and Lithocarpus harmandii (nou,
Kor man) with its density of 20 trees/ha, Calophyllum pisiferum (nzij, Ka thueng) with its
density of 16.67 and Acer laurinum (nou, Kuam) with its density of 15 (see Table 12-1a).
Table 12-1a. Density of top 15 tree species in the Survey block 5
Relative
otf . IUCN | Noof | Density ;
No. | Scientific Name Local Name Family Name Rediist | records | tree/ha Bay
1 | Machilus angustifolia | M@ymeutucnu (Tong | Lauraceae 14 23.33 7.82
Hom_bai khaeb)
2 | Litsea martabanica aden (Mee | Lauraceae 13 21.67 7.26
bonghom)
3 | Lithocarpus no (Kor man) Fagaceae 12 20.00 6.70
harmandii
4 | Calophyllum neify (Ka thueng) Calophyllaceae 10 16.67 5.59
pisiferum
5__| Acerlaurinum now (Kuam) Sapindaceae 9 15.00 5.03
6_| Aporosa terapleura taiisay (Maud phou) Phyllanthaceae 5 8.33 2.79
7_| Balakata baccata Sua (Lab lae) Euphorbiaceae 5 8.33 2.79
8 | Lithocarpus pierrei nfin (Kor Kak) Fagaceae 5 8.33 2.79
9 | Litsea cambodianum __| Ojexcoun (Bong khmer) | Lauraceae 5 8.33 2.79
10 | Pinus kesiya cunewitu (Peak | Pinaceae 5 8.33 2.79
sambai)
11_| Symplocos theifolia taiisndy (Maud dong) Symplocaceae 5 8.33 2.79
12. | Syzygium claviflorum | 5% (Wha hin) Myrtaceae 5 8.33 2.79
13. | Castanopsis Hedeu (Kor deau) Fagaceae 4 6.67 2.23
acuminatissima
14 | Gymnanthes remota__| 07 (Pik) Euphorbiaceae 4 6.67 2.23
15 | Heptapleurum &ny (Tang) Araliaceae 4 6.67 2.23
cambodianum

Remarks: the plant species have not been assessed yet and not classified for any category of the IUCN Redlist.

Frequency: The highest frequency of species were Machilus angustifolia (neyneutuau,

Tong Hom bai khaeb) and Acer laurinum (nov, Kuam) with their frequencies of 83.33%,
following by Balakata baccata (Autta, Lab lae), Symplocos theifolia (teentj, Maud dong),
Castanopsis acuminatissima (rdsu, Kor deau)
(n, Kor)) with their frequencies 66.67% (see Table 12-1b)

, Gymnanthes remota (On, Pik) and Quercus

Table 12-1b. Frequency of top 15 tree species in Survey block 5

No

Scientific Name

Local Name

Family Names

IUCN
Redlist

No of
plots

Freq. %

Relative
Freq.%

79

1 | Machilus angustifolia neyneutucau (Tong | Lauraceae 5 83.33 4.67
Hom_bai khaeb)
2 | Acerlaurinum tiow (Kuam) Sapindaceae 5 83.33 4.67
3__| Balakata baccata Suca (Lab lae) Euphorbiaceae 4 66.67 374
4 | Symplocos theifolia celiengiy (Maud dong) | symplocaceae 4 66.67 374
5__| Castanopsis acuminatissima_| Misw (Kor deau) Fagaceae 4 66.67 374
6 _| Gymnanthes remota dn (Pik) Euphorbiaceae 4 66.67 374
7 | Quercus n (Kor) Fagaceae 4 66.67 3.74
8 _| Lithocarpus harmandii niu (Kor man) Fagaceae 3 50.00 280
9 | Calophyllum pisiferum nvéhy (Ka thueng) Calophyllaceae 3 50.00 2.80
10 | Lithocarpus pierrei niin (Kor Kak) Fagaceae 3 50.00 2.80
41 _| Litsea cambodianum djexcowy (Bong | Lauraceae 3 50.00 280
khmer)
42 | Lindera annamensis Sumantiucay Lauraceae 3 50.00 2.80
(Lindara Kan-daeng)
13 _| Nephelium hypoleucum éccau (Kho lane) Sapindaceae 3 50.00 2.80
14 _| Podocarpus pilgeri nzae) (Ka-dong) Podocarpaceae 3 50.00 2.80
15 | Camellia kissii aiigjew (Miangarm) | theaceae 3 50.00 | 280

Remarks: the plant species have not been assessed yet and not classified for any category of the IUCN Redlist.

5.3.1.4 Plant community

Only a single Upper Evergreen Forest in the survey blocks, but some part of it in some survey
blocks were modified to agricultural land as fallows which were observed especially largely
in the SBS, partly in other SBs and that considered secondary forest. The elevation of higher
1,500m a.s.]. is considered Montane Evergreen Forest which was found in SB3 and SB4 (Phou
Koungking) and that lower density of forest diversity, whereas higher density of the forest
diversity in the survey area was found at lower elevation of the UEF such as SB2.

5.3.1.5 Globally threatened species accounts

King khiew, Zingiber mellis Skornick,, H.P.Tran & Sida f. (Zingiberaceae)
Globally Threatened: Endangered (EN) and it is first record species of Laos.

This is not a tree species, native to Indochina especially Cambodia, Laos and Vietnam. For
Laos, this species was found in mixed deciduous forest and evergreen forest of over 400m
a.s.l. This species is still currently threatened by habitat loss to agricultural practice, made
consequently its population has declined dramatically in the last decade. It was found
outside protected areas and not listed in the National Category I (Prohibited species). As
economic species and used for medicinal purpose. It is under high threat due to logging and
habitat loss to agricultural practice. This species still presents in the Survey area; it was
recorded in the Survey block 3 (Phou Koungking E).

Mak kom dok noy Pittosporum pauciflorum Hook. & Arn. (Pittosporaceae)

80
Globally Threatened: Vulnerable (VU)

This is a small tree species (bush), native to south China, Cambodia, Vietnam, Thailand and
recent records in Laos. For Laos, this species was found in mixed deciduous forest and
evergreen forest of over 700m a.s.l. It was listed for socio-economic plant as it is used for
medicinal purpose, purchased by China. However, this species has not been yet listed in the
National Category I (Prohibited species). This species still presents in the Survey block 4
(Phou Koungking West) and SB5 (Phou Yai) at 1,200m a.s.l,, (see Fig. 15).

Meanwhlie, some GT species from literature views of the previous survey in the southern
region (Nanthavong et al., 2019) which were believed they would occur in the survey area;
however, they were not found in the Survey blocks. In addition, there are 3 Near-Threatened
species were recorded in the area as Nageia fleuryi (Hickel) de Laub, Nageia fleuryi (Hickel)
de Laub, Pinus dalatensis Ferré. Globally, these species have a large distribution and not
considered as globally threatened species. Yet, if their habitats do largely lose would shift
their threatened status to Vulnerable species of IUCN Redlist.

There are 3 Near-threatened plant species as below:

Phaya mai (Nageia fleuyi), it is a tree, found in SB2 and SB5
Peak habai (Pinus dalatensis), it is a tree, found in SB2.

Kor langbian (Quercus langnianesis), it is a tree, found in SB4.

5.3.1.6 First record and possible new species by survy block

First record and possible new species of plants were identified in all the Survey blocks,
mainly in SB2 (8 possible new species and 11 first records of Laos), SB1 (2 possible new
species and 5 first records of Laos), SB3 (11 first records of Laos), SB4 (11 first records of
Laos), SB5 (5 first records of Laos). These possible new species and first records were
distributed widely in the area (see Fig. 15). As some species were found in several survey
blocks such as Lithocarpus pierrei (Hickel & A. Camus) A. Camus, Ardisia gracilenta C.M.Hu &
J.E. Vidal, Heptapleurum cambodianum (Yahara & Tagane) Lowry & G.M.Plunkett.

A total of 29 first plant records of Laos which were mostly and firstly discovered in Vietnam
and named in Vietnamese endemic species, yet since Lao and Vietnam have share the
Annamite habitat, many of the endemic species to Vietnam would be reconsidered endemic
to the Annamite or Indochina. A majority of not only plants but also other small creatures
firstly recorded in Vietnam in the Annamite by Vietnamese scientists they considered
Vietnamese endemic species. However, some of them were delisted from the endemic
species list of Vietnam after rediscovering in neighboring countries. With publication of
these species will make some endemic species of Vietnam no longer since they occur in Laos.
For the publication it will take time for 2 years to get it done officially in peer review journals.

New species candidate (possible new species to science), 10 possible new species to science
were recorded and already checked with relevant experts that these plant species have not
been described yet, they are probably endemic species to Laos and Indochina. Upon

81
publication of these species in peer review journals made will be officially proved to a new
species to science, but it will take time, probably 2-3 years to get the publication done.

5.3.1.7 Some other interesting plant species in the survey area

Some other plant species were counted in the Survey area and that mostly non-tree species.
Particularly, ground orchid and epiphytic orchid species were interesting, some of them
were offered in lucrative market price such as Dok Pheung Nga Xang “orchidaceae -
epiphytic” and Bia Lai (Orchidaceae - terrestrial). Locally known 6 distinct species of ground
orchid according to morphology but they were identified to only 1 species (Orchidaceae -
Anoectochilus roxburghii) from the survey (see Fig. 15), as color pattern of terrestrial orchid
does not be meant in different species. This species is native to Indochina especially
Cambodia, Laos and Vietnam. The ground orchids were found in quite often during the
surveys in SB3 and SB4 and SB5 by other sub-teams. Their populations have declined due to
highly market demands made overharvest for exporting to Vietnam and China. Price of
ground orchid species in dry weight is ca. US$50 per kg and that they become important
economic source of the local communities that they do harvest them annually.

PF > ad ; : $ \
Figure 15. Ground Orchid (Anoectochilus roxburghii)

5.3.1.8 Distribution of important plant species in the survey area

The important plant species in the survey area, those globally threatened and endemic
species as first rcords of Laos and possible new species to science are widely distributed
especially in SB1 and SB2 (Zone A) - the Annamite (see Fig. 16-1 and 16-2).

82
= = < + ;
720000 : 730000 740000
Kaleum District } t j {
a 3 A\ 4
| A

J ss0800
=
Legend
@ Endangered (EN) © Vulnerable (VU) Camp River / Stream [———] Survey block (4m) [—] ev District boundary
© Near threatened species (NT) a BaseCamp —— Track —— Road (2) Project area

Figure 16-1. Locations of Global Threatened and Near-Threatened plant species in the survey blocks
B® BaseCamp (D __ Near threatened species (NT) ——— River / Stream [———] Survey block (4km) [—] Hcv 1s)
@ Endangered (EN) —— Track —— Ross >) Project rea [EY istrict boundary 3

Figure 16-1a. Locations of Global Threatened and Near-Threatened plant species in the Zone A (Annamite)

84
+ —=. + + —. rs

Legend
4 BaseCamp §—@ Endangered (EN) —— Track (J Survey block (4km) £"""" istrict boundary
camp (© Near troatoned species (NT) —— River / Stream [——"} Project area

@ Vulnerable (vu) —— Road Co ue

Figure 16-1b. Locations of Global Threatened and Near-Threatened plant species in the Zone B (Phou Koungking)

85
5.3.1.9 First record and possible new species accounts
FIRST RECORDS OF LAOS

Khaem-on (Adinandra integerrima), as first plant record of Laos, it is a tree, found in SB4,
also found in SB2 and SB3.

Khemin ton (Alseodaphne bidoupensis), as first plant record of Laos, it is a tree, found in
SB2

Phab dong (Apodytes dimidiata), as first plant record of Laos, it is a tree, found in SB3
Dik dong (Daphniphyllum beddomei), as first plant record of Laos, it is a tree, found in SB3

Saeng seo (Elaeocarpus dubius), as first plant record of Laos, it is a tree, found in SB1 and
SB2

Moum doung (Elaeocarpus limitaneus), as first plant record of Laos, it is a tree, found in
SB2

ik (Gymnanthes remota), as first plant record of Laos, it is a tree, found in SB4

P:
Tang (Heptapleurum cambodianum), as first plant record of Laos, it is a tree, found in SB1,
SB3, SBS

Khai mod sapa (Ilex chapaensis), as first plant record of Laos, it is a tree, found in SB4 and
SBS

Bong bokor (Lindera bokorensis), as first plant record of Laos, it is a tree, found in SB2 and
SB4

Kor xang (Lithocarpus elephantum), as first plant record of Laos, it is a tree, found in SB3

Kor kak (Lithocarpus pierrei), as first plant record of Laos, it is a tree, found in SB1, SB2,
SB3 and SB5

Lamout sang (Madhuca cochinchinesis), as first plant record of Laos, it is a tree, found in
SB2

Maud dong (Polyosma dolichocarpa), as first plant record of Laos, it is a tree, found in SB2
Douk kai (Psychotria cambodiana), as first plant record of Laos, it is a tree, found in SB4

Kor langbian (Quercus langbianensis), as first plant record of Laos and Near-threatened
species, it is a tree, found in SB4

Maud kontum (Sarcosperma kontumense), as first plant record of Laos, it is a tree, found in
SB2
Khom pa (Symplocos wikstroemiifolia), as first plant record of Laos, it is a tree, found in SB4
and SB5

Seng dong (Xanthophyllum ellipticum), as first plant record of Laos, it is bush-tree, found in
SB1 and SB2

Khoud kipma (Angiopteris wangii), as first plant record of Laos, it is bush-tree, found in
SB2

Tin champ (Ardisia gracilenta), as first plant record of Laos, it is bush-tree, found in SB3,
SB4 and SB5

Padab hin (Argostemma bariense), as first plant record of Laos, it is bush-tree, found in SB2
Moiu (Brachytome wallichii), as first plant record of Laos, it is bush-tree, found in SB4
Khem dong (Chassalia curviflora), as first plant record of Laos, it is bush-tree, found in SB3
Mouay (Gnetum gnemon), as first plant record of Laos, it is bush-tree, found in SB3

Het khan chog dam (Amauroderma rugosum), as first plant record of Laos, it is non-tree,
found in SB3 and SB5

Het la ngok luang (Amanita hemibapha), as first plant record of Laos, it is non-tree, found
in SB3 and SB4

Het la ngok deng (Amanita caesarea), as first plant record of Laos, it is non-tree, found in
SB4

NEW SPECIES CANDIDATES

Miang (Camellia sp. 1), as possible new species to science, it is a tree, found in SBS (Phou
Yai). It is just medium tree located in upper evergreen forest at 1,000 ma.s.l.

Tong hom (Machilus sp.), as possible new species to science, it is a tree, found in SB1 and
SB2. It is just medium tree located in upper evergreen forest.

Fai deauan ha (Neolitsea sp.), as possible new species to science, it is a tree, found in SB1
(Annamite). It is just medium tree located in upper evergreen forest.

Kor (Quercus sp. 1), as possible new species to science, it is a tree, found in SB1, Sb2, SB4
and SBS. It is just quite large tree located in upper evergreen forest and widely distributed
in the survey area.

Khaeng (Urophyllum sp. 1), as possible new species to science, it is a tree, found in SB2
(Annamite). it is just medium tree located in upper evergreen forest.

87
Khaeng (Urophyllum sp. 2), as possible new species to science, it is a tree, found in SB2
(Annamite). It is just medium tree located in upper evergreen forest.

Khaeng (Urophyllum sp. 3), as possible new species to science, it is a tree, found in SB1 and
SB2 (Annamite). It is just medium tree located in upper evergreen forest.

Phouang khai mouk (Vaccinium sp. 1), as possible new species to science, it is a tree,
found only in SB2 (Annamite). It is just medium tree located in upper evergreen forest.

Seng dong (Xanthophyllum sp. 1), as possible new species to science, it is a tree, found in
SB5, SB2 and SB1. It is just quite large tree located in upper evergreen forest and widely
distributed in the survey area.

Mud (Bredia sp. 1), as possible new species to science, it is a bush-tree, found in SB2, SB1

and SB4. It is just bush tree located in upper evergreen forest and widely distributed in the
survey area.

88
Figure 16-2. Locations of endemic plant species in the survey blocks
Figure 16-2a. Locations of endemic plant species in the survey block 1
90
= Sa Ce

Figure 16-2b. Locations of endemic plant species in the survey block 2
91
Dakcheung District

3

Figure 16-2c. Locations of endemic plant species in the survey block 3

92

Figure 16-2d. Locations of endemic plant species in the survey block 4

93
Figure 16-2e. Locations of endemic plant species in the survey block 5

94
5.3.1.10 Recommendations

Findings of the flora survey are very important to science since 10 plant species were listed
as possible new species to science and 29 first plant records of Lao PDR. With some
publications will be made and can make the place become better known. Scientists will be
interested to do some more researches in the area in the future. As the zones where
identified as high priority of biodiversity in the project area could be established - at least
Phou Koungking is qualified to a provincial protected area and to function as research station
not only flora but also fauna. The SB2 is also another important biodiversity hotspot as
highest diversity of flora with some possible new and first record plant species. This section,
along the Lao-Vietnam border is part of biodiversity conservation corridor.

5.3.1.11 Conclusions

The plant community in the survey area, although a very few globally threatened species
were identified there are a number of possible new species to science and first records of
Laos especially the SB2 (Southern Annamite) and SB3 (Phou Koungking). The Southern
Annamite having any biodiversity assessment undertaken before, made little is known about
the biodiversity status of the area. Also, Phou Koungking where the highest mountain
(Montane forest) of the area having no study undertaken. More new plant species to science
were identified in SB2 (Annamite) and first records of Laos were found in all the Survey
blocks, at least 5 species each. Therefore, the findings provide important information of flora
in Lao PDR, the southern Annamite in SB2, in particular.
MAMMALOGY

UNDP Laos
©Phaivanh Phigpatath

5.3.2 Mammal

5.3.2.1 Introduction

Evergreen forest is well dominant in the survey area which is a suitable habitat for many
terrestrial species. Yet, specific evergreen forest including Montane was found in the area
which some specialist species would potentially occur. Mostly the survey area with over
1,000m a.s.l. and considered Upper Evergreen Forest (UEF) and some small portion with a
higher elevation of 1,500m a.s.l. is considered Montane Evergreen Forest (MEF). The UEF is
part of the Southern Annamite Mountain Range receives high precipitation.

According to the Integrated Biodiversity Assessment Tool (IBAT) of International Union for
Conservation of Nature (IUCN) and some reviews generated a list of 19 globally threatened
species in the survey area. The rapid ecological assessment showed that some species above
are no longer in the survey area such as Saola and also Tiger since they are very rare in the
country and no any provisional information in the project area. Therefore, only 6 globally
threatened species are the target species for the mammal survey, including Northern buff-
cheeked Gibbon (Nomascus annamensis, EN), Red-shanked Douc Langur (Pygathrix nemaeus,
CR), Indochinese Silvered Leaf Monkey (Trachypethicus germaini, EN), Large antlered
Muntjac (Muntiacus vuquangensis, CR), Annamite Striped Rabbit (Negolagus timminsi, EN)
and Owston’s civet (Chrotogale owston, EN). While, some other GT species were not defined
as target species but important to record if they are present.

It notes that the project area is not part of any nationally conservation area, only Laeng Nam
Sekong-Xe Kaman PF and some local PFs, but were not well recognized by local villagers.
Only the forest stretch along Lao-Vietnam border was quite well recognized as conservation
area “BCC” as project-based support. Consequently, due to low awareness of the local
authority in conservation a hunting pressure was reported and that would treat some key
mammal species away in the area, made them in lower populations today.

5.3.2.2 Key findings

Through the surveys, the mammal species, including some small mammals, were reported
and recorded in the Survey area with a total of 58 species were listed but 44 species were
confirmed from the field surveys and some very few species from reliable village reports (see
Annex 2). Of these species, a total of 14 GT mammal species were confirmed in the field (3
CR, 3 EN and 8 VU), but including some few species were reported by local villagers (see
Table 14a and 14b). Of these species, 3 target mammal species were confirmed during the
surveys are Northern buff-cheeked Gibbon (EN), Red-shanked Douc Langur (EN), Owston’
Civet (EN) and Sambar (VU).

Table 14a. List of GT mammal species records and reports in the survey area

Survey Block GT mammal species GT species count
cR EN vu by SB
SB1 - Annamite 2 2 2 6
SB2 - Annamite) 2 1 4 8

97

SB3 - Phou Koungking 2 1 6 9

SB4 - Phou Koungking 2 2 4

SB5 - Phou Yai 6 6

Remarks: only the globally threatened species that were confirmed from the survey.

Table 14b. List of GT mammal species records and reports in the survey area

Common Name _ | Scientific Name IUCN Field | Freq Survey Block Presence
Red List | Conf. 1 2 3 4 5

Northern Buff- Nomascus EN x + x x x x Yes

cheeked Gibbon _| annamensis

Red-shanked Pygathrix CR x + x x x ? Yes

Douc Langur nemaeus

Indochinese Trachypeticus EN Report ? ? ? ? | Uncertain

Silvered Langur_| germaini

Large antlered Muntiacus CR Report ? ? Uncertain

Muntjac vuquangensis

Chinese Manis CR x ++ x x x x YES

Pangolin pentadactyla

Sunda Pangolin _| Manis javanica CR x + x x ? ? YES

Owston’s Civet Chrotogale EN x x x x YES
owstoni

Annamite Negolagus EN Report | ? ? ? ? Uncertain

Striped Rabbit timminsi

Sun Bear Helarctos VU x + x x x x x YES
malayanus

Smooth-coated Lutrogale VU x x x x x YES

Otter perspicillata

Binturong Arctictis VU Report ? ? ? Uncertain
binturong

Chinese Serow Capricornis VU Report | ++ x x x YES

Asiatic Black Ursus thibetanus VU x + x ? YES

Bear

Stump-tailed Macaca arctoides VU x +++ | X x x x x YES

Macaque

Northern Pig- leoni VU x ++ x x x x x YES

tailed Macaque Macaca leonina

Bengal Slow Nycticebus EN Report x x x x x Yes

Loris bengalensis

Pygmy Slow Nycticebus EN Report ? ? Uncertain

Loris pygmaeus

Sambar Rusa unicolor VU x + x x x x x YES

Great Hog Arctonyx collaris VU x x x x x YES

Badger

Total 6/8 9 7 | 6 14

Remarks: The confirmed GT mammal species from the field with some of them from camera traps. The species were confirmed
from the field were given bold “Yes” and in bold X by relevant survey block. Whereas, some species with reliable village report
only were given “Yes” and which species with insufficient provisional information were given “uncertain”.

98

5.3.2.3 Findings from camera trapping

Camera traps were deployed as to assist for identifying the presence of terrestrial animal
and other species. There were 2 zones (Zone A and Zone B), due to different number of days
for camera operation which was classified as at each zone we deployed the camera trap using
satisfy random technique based on the undisturbed habitat. A total of 30 camera traps were
deployed and made for 3,233 trap days) as 12 camera traps in Zone A for 1,355 trap days
and 17 camera traps in Zone B for 1,878 trap days, but 3 camera traps did not work well as
1 camera trap in the Zone A and 2 camera traps in the Zone B because they were damaged
by water. The wildlife species recorded from camera trapping is interesting, among all the
photographs for 5 months caught for 31 species as 28 mammal species and 3 bird species.
Of which, 7 GT species (1 EN species and 6 VU species), and some Near-threatened species

(see Table 16; and see Fig. 17).

Table 16. Relative frequency and abundance of wildlife by camera trap

: No. of No. of Trap No. of Relative Relative

No. Species trapping Trap Night captures/e | Frequenc | abundance
stations | success vents y (RF) (RA)
1_| Annamite Muntjac 26 20 3233 104 68.97 3.22
2__| Bar-backed Partridge 26 1 3233 1 3.45 0.03
3 _| Black Giant Squirrel 26 1 3233 2 3.45 0.06
4 | Black-h. laughingthrush 26 2 3233 3 6.90 0.09
5 _| Blue Whistling-thrush 26 1 3233 2 3.45 0.06
6 | Brush tailed Porcupine 26 2 3233 28 6.90 0.87
7_| Chinese Serow 26 4 3233 13.79 0.15
8 | Crab-eating Mongoose 26 4 3233 13.79 0.28
9 | East Asian Porcupine 26 1 3233 3.45 0.06
10 | Eurasian Wild pig 26 14 3233 25 48.28 0.77
11 | Small-toothed Ferret Badger 26 5 3233 16 17.24 0.49
12 | Great Hog Badger 26 1 3233 2 3.45 0.06
13 | Large Indian Civet 26 1 3233 1 3.45 0.03
14 | Long-tailed Giant Rat 26 6 3233 69 20.69 2.13
15_| Masked Palm Civet 26 7 3233 15 24.14 0.46
16 | North. Pig-tailed Macaque 26 1 3233 2 3.45 0.06
17 _| Owston's Civet 26 1 3233 1 3.45 0.03
18 | Pallas's Squirrel 26 3 3233 8 10.34 0.25
19 | Ratsp 26 2 3233 2 6.90 0.06
20 | Red checked Squirrel 26 1 3233 2 3.45 0.06
21 | Red Janglefow! 26 1 3233 2 3.45 0.06
22 | Red Muntjac 26 4 3233 5 13.79 0.15
23 | Red-cheeked Squirrel 26 1 3233 3 3.45 0.09
24 | Red-shanked Douc Langur 26 1 3233 1 3.45 0.03
25 | Sambar Deer 26 1 3233 1 3.45 0.03
26 | Silvered Pheasant 26 9 3233 25 31.03 0.77

27 | Spotted Linsang 26 1 3233 2 3.45 0.06

28 | Stump-tailed Macaque 26 13 3233 50 44.83 1.55

29 | Treeshrew sp. 26 1 3233 4 3.45 0.12

30 | Wild pig 26 1 3233 3.45 0.03

31 | Yellow-throated Marten 26 3233 24.14 0.22
However, some species were unidentified, a group of rodent species and tree shrew species.

According to the result of relative abundance and relative frequency analysis of mammal
species showed slightly difference among two zones. The Zone A, Annamite Muntjac was
maximum of RAI=1.92) and 3 species were minimum (RAI=0.07), while the Zone B Annamite
Muntjac was maximum (RA/=4.50) and 5 species were minimum (RAI=0.05). For the whole
survey area, also the Annamite Muntjac was maximum (RA/=3.22) (see Table 16a).

Table 16a. Relative frequency and abundance of wildlife species by camera trap and zone

No. of No. of Relative Relative
Zone Species trapping | Trap we Pp Ro. Frequency | abundance

stations | success Rigi | capines/fevaais (RF) (RA)

Annamite Muntjac 10 6 1,355 26 60.00 1.92
lavahinathrach 10 1 1,355 2 10.00 0.15
Crab-eating Mongoose 10 1 1,355 1 10.00 0.07

East Asian Porcupine 10 1 1,355 2 10.00 0.15
Eurasian Wild pig 10 7 1,355 17 70.00 1.25
beige Ferret 10 2 1,355 8 20.00 0.59

A Large Indian Civet 10 1 1,355 1 10.00 0.07
Long-tailed Giant Rat 10 3 1,355 7 30.00 0.52
Masked Palm Civet 10 2 1,355 3 20.00 0.22

Red checked Squirrel 10 1 1,355 2 10.00 0.15

Red Muntjac 10 2 1,355 3 20.00 0.22
Silvered Pheasant 10 4 1,355 12 40.00 0.89
Stump-tailed Macaque 10 3 1,355 21 30.00 1.55

Wild pig 10 1 1,355 1 10.00 0.07
Yellow-throat. Marten 10 2 1,355 2 20.00 0.15
Annamite Muntjac 16 14 1,878 78 87.50 4.15
Bar-backed Partridge 16 1 1,878 1 6.25 0.05
Black Giant Squirrel 16 1 1,878 2 6.25 0.11
Black-h. laughingthrush 16 1 1,878 1 6.25 0.05

B Blue Whistling-thrush 16 1 1,878 2 6.25 0.11
Brush tailed Porcupine 16 2 1,878 28 12.50 1.49
Chinese Serow 16 4 1,878 5 25.00 0.27
Crab-eating Mongoose 16 3 1,878 8 18.75 0.43
Eurasian Wild pig 16 7 1,878 8 43.75 0.43

100

bale ferret 16 3 1878 8 18.75 0.43
Great Hog Badger 16 1 1,878 2 6.25 0.11
Long-tailed Giant Rat 16 3 1,878 62 18.75 3.30
Masked Palm Civet 16 5 1,878 12 31.25 0.64
North-tailed Macaque 16 1 1,878 2 6.25 0.11
Owston's Civet 16 1 1,878 1 6.25 0.05
Pallas's Squirrel 16 3 1,878 8 18.75 0.43
Rat sp 16 2 1,878 2 12.50 0.11
Red Janglefowl 16 1 1,878 2 6.25 0.11
Red Muntjac 16 2 1,878 2 12.50 0.11
Red-cheeked Squirrel 16 1 1,878 3 6.25 0.16
Douc Langur 16 1 1,878 1 6.25 0.05
Sambar Deer 16 1 1,878 1 6.25 0.05
Silvered Pheasant 16 5 1,878 13 31.25 0.69
Spotted Linsang 16 1 1,878 2 6.25 0.11
Stump-tailed Macaque 16 10 1,878 29 62.50 1.54
Treeshrew sp. 16 1 1,878 4 6.25 0.21
Yellow-throat. Marten 16 5 1,878 5 31.25 0.27
The relative frequency also significant to consider that photographed species had a wide
distribution in the survey area. In the zone A, Eurasian wild pig was maximum (RFI=70.00)
and six photographed species were minimum (RFI=10.00). In the Zone B, Annamite Muntjac
was maximum (RFI=87.50) with 13 photographed species were minimum (RFI-6.25). For

the whole survey area, Annamite Muntjac was also maximum with the relative frequency
(RFI=68.97) (see Table 16b).

Table 16b. Variation of wildlife species taken by camera trap and zone

No. Species Zone A Zone B
1 Annamite Muntjac x x
2 Black-hooded laughingthrush x x
3 Crab-eating Mongoose x x
4 Eurasian Wild pig x x
5 Small-toothed Ferret Badger x x
6 Long-tailed Giant Rat x x
7 Masked Palm Civet x x
8 Red Muntjac x x
9 Silvered Pheasant x x
10 Stump-tailed Macaque x x
1 Yellow-throated Marten x x
12 Bar-backed Partridge x
13 Black Giant Squirrel x
14 Blue Whistling-thrush x

101

15 Brush tailed Porcupine

16 Chinese Serow

17 Great Hog Badger

18 Northern Pig-tailed Macaque

19 Owston's Civet

20 Pallas's Squirrel

21 Rat sp

22 Red Janglefowl

23 Red-cheeked Squirrel

24 Red-shanked Douc Langur

25 Sambar Deer

26 Spotted Linsang

|x |e | foe | oe [oe foe Joe foe foe | oe | oe

27 Treeshrew sp.

28 East Asian Porcupine

29 Large Indian Civet

30 Red checked Squirrel

| |e |

31 Wild pig

“eo,

-
.
of

‘
Spotted Linsang

Large Indian Civet Ferret Badger “Hog Badger Yellow-throated Marten

Figure 17. Wildlife pictures from camera traps

102
5.3.2.4 Findings by survey block

According to the mammal species records with some reliable village reports a higher number
of mammal species were in SB 2 (Annamite), SB3 and SB4 (Phou Koungking). The key
findings by Survey block were presented on a number of species records (see Annex 6) and
some reliable village reports in the area with highlighting of some important findings by
survey block as below:

5.3.2.4.1 Findings by Survey block 1 (Annamite)

The survey for mammal in the Survey block 1 was conducted through village interviews (Ban
Dak Dom) and field surveys. The village interviews reported of 37 mammal species, of which
26 species were confirmed in the SB1. During the field observations, most the species were
confirmed in the field as identified from song, tracks, sighting and droppings. This, there was
a total of 26 mammal species present in this SB. Of which, 6 GT species were confirmed
present in the survey block. Of these species, the most important GT and target species for
this assessment confirmed in the field are Northern Buff-cheeked Gibbon (EN), Pangolins
(CR) and Sambar (VU). Almost all the species were of a low population in this survey block
so they are rare to detect and probably be seen occasionally.

5.3.2.4.2 Findings by Survey block 2 (Annamite)

The survey for mammal in the Survey block 2 was conducted through village interviews (Ban
Dak Dom) and field surveys. The village interviews reported of 43 mammal species but 32
species were confirmed in the SB 2. During the field observations, most the species were
confirmed in the field as identified from song, tracks, sighting and droppings. The survey
block was considered high fauna biodiversity of the survey area. Of which, 9 GT species were
present in the survey block. The most important GT and target species for this assessment
confirmed in the field are Northern buff-cheeked Gibbon (EN), Red-shanked Douc Langur
(CR), Sunda Pangolins (CR), Chinese Pangolins (CR), Stump-tailed Macaque (VU), Sun Bear
(VU) and Asiatic Black Bear (VU) and Sambar (VU). Almost all the species except Pangolins
were ofa low population in this survey block so they are rare to detect and probably be seen
occasionally.

5.3.2.4.3 Findings by Survey block 3 (Phou Koungking E)

The survey for mammal in the Survey block 3 was conducted through village interviews (Ban
Dak Dreun) and field surveys. The village interviews reported of 40 mammal species, of
which 26 species were confirmed in the SB3. During the field observations, most the species
were confirmed in the field as identified from song, tracks, sighting and droppings. The
survey block was considered high fauna biodiversity of the survey area. Of which, 9 GT
species were present in the survey block. The largest population of the GT species in this
survey block are Stump-tailed Macaque (VU) and Chinese Serow (VU). The most important
GT and target species for this assessment confirmed in the field are Red-shanked Douc
Langur (CR), Sun Bear (VU), Owston’s Civet (EN), Sambar (VU) and Great Hog Badger (VU).
Almost all the species except Chinese Serow and Pangolins were of a low population in this
survey block so they are rare to detect and probably be seen occasionally.

103
5.3.2.4.4 Findings by Survey block 4 (Phou Koungking W)

The survey for mammal in the Survey block 4 was conducted through village interviews (Ban
Prao) and field surveys. The village interviews reported of 42, of which 28 mammal species
were presented in the SBS. During the field observations, most of the species were confirmed
in the field as identified from tracks, sighting and droppings. The Survey block was
considered high biodiversity of the survey area. Of which, 8 GT species were confirmed their
presence in the survey block. The most important and the target species for this assessment
were confirmed in the field are Northern buff-cheeked Gibbon (EN), Red-shanked Douc
Langur (CR), Sun Bear (VU), Sambar (VU) and Chinese Serow (VU). Almost all the species
except Chinese Serow were of a low population in this survey block so they are rare to detect
and probably be seen occasionally. Although many sites of feeding sites of Douc Langur were
found in the survey block during the wet season survey. Finally, direct observation made in
December 2021 and also caught on camera trap. It was believed that would be a small group
size (10-15 individuals) in the area.

5.3.2.4.5 Findings by Survey block 5 (Phou Yai)

The survey for mammal in the Survey block 5 was conducted through village interviews (Ban
Prao) and field surveys. The village interviews reported of 42, of which 33 mammal species
were confirmed their presence in the SB5. During the field observations, most of the species
were confirmed in the field as identified from tracks, sighting and droppings. This SB was
fairly high biodiversity of fauna in the survey area. There are 6 GT species were present in
the survey block, including from camera traps. The largest population of the GT species in
this survey block are Stump-tailed Macaque and probably also Northern Pig-tailed Macaque
since a high frequency of detection from camera traps. Other GT species would be of a low
population in this survey block so they are rare to detect. The most important and the target
species for this assessment were confirmed in the field are Sun Bear (VU), Sambar (VU) and
Great Hog Badger (VU).

5.3.2.5 Overview of mammal community
Large and medium ground-dwelling mammal community

A large ground-dwelling mammal such as Asian Elephant, Gaur and Banteng are not present
in the area today from the village interviews, neither some medium ground-wdelling animal
such as Saola, tiger and Leopard. But only some number of other medium ground-dwelling
mammal species would occur which are possible to detect from direct observation, signs and
droppings. Suitable habitats for this sub-mammal group such as evergreen forest which was
entirely in the Survey area. Human pressure from hunting and habitat disturbance has made
alow chance to obtain the large and medium ground-dwelling mammal species.

The surveys were conducted through village interviews and field observations to confirm
the presence of this sub-mammal group included Sambar, Pangolins, Bears, Serow, Great Hog
Badger, Large Indian Civet, Masked Palm Civet, Spotted Linsang and Wild Pig. The medium
ground-dwelling mammal community in the Survey area seems to be low in populations.

Feeding sites and holes of Pangolins were quite obviously observed in the SB2 by both wet
and dry seasons (see detail in item 5.3.2.6).

104
Due to on-going hunting, disturbance and habitat loss populations of many mammal species
remain low in the survey area. Other ground-dwelling large mammals which are difficult to
predict whether they would occur in the Survey area or not. It is reasonably expected, based
on credible literatures and village interviews and with sufficient justification help to make
the best judgment.

Arboreal large mammal community

The arboreal large mammal community in the Survey area seems to be in reasonable
numbers and populations. The sub-mammal arboreal large group were recorded and
reported in the survey area included Northern Buff-cheeked Gibbon, Red-shanked Douc
Langur, Indochinese Silvered Leaf Monkey, Stump-tailed Macaque and Northern Pig-tailed
Macaque and Lorises.

Suitable habitats, for this sub-mammal group such as evergreen forest which was entirely in
the Survey area. Human pressure from hunting and habitat disturbance has made low chance
to obtain the arboreal large mammal species.

The surveys were conducted through village interviews and field observations to confirm
the presence of this sub-mammal group included Northern Buff-cheeked Gibbon, Red-
shanked Douc Langur and Stump-tailed Macaque. Gibbon songs were detected in the SB1,
SB2 and SB4, a small group of Douc Langur was seen in SB2 and its feeding sites in SB4, as
well as for Stump-tailed Macaque in all survey blocks typically the SB5, SB4 and SB2 (see
detail in item 5.3.2.6). Evidences of these species were seen in both wet and dry season
surveys. However, such as Lorises it was difficult to assess since it is a nocturnal animal and
given only small effort of spotlighting was undertaken. Due to on-going hunting, disturbance
and some habitat loss, populations of arboreal mammal species remain low in the survey
area and made the wild animal very shy.

Asmall arboreal mammal group such as the Indian Giant Squirrel (provisional), squirrels of
the genera Callosciurus and Tamiops etc were recorded in the SB2 and SBS. Of course, it is
difficult to predict whether some other would occur in the Survey area or not. It is reasonably
expected, based on credible literatures and village interviews and with sufficient justification
help to make the best judgment.

Small mammal community and bats

The small mammal community in the Survey area are mainly rats and bats as at least 5
species of rats and 10 species of bats were reported and some recorded as more bats were
observed at night at all survey blocks typically the SB3 and SB4 since more caves were
available at Phou Koungking (UTM: 733293/1711518), but these were not in priority of the
surveys. Rats were recorded in higher number of detections in SB5 from camera trapping
compared to other SBs, probably due to a large portion of secondary forest in the area.

5.3.2.6 Globally threatened species accounts

Following are the records of species considered of global and/or national conservation
interest which specific recording sites were given with mapping (see Fig. 18).

105
Northern buff-cheeked Gibbon Nomascus annamensis
Globally Threatened: Endangered (EN); At Risk in Lao PDR; National Category I (Prohibited)

Northern buff-cheeked Gibbon was strictly to southern Laos, the southern Annamite from
southern Xe Sap National Protected Area in Sekong Province to the whole part of Attapeu
and Champasak Provinces (Duckworth, 2008). This species was reported in the SB1, SB2,
SB4, and this species was reported in the south and outside of the SB3, in Phou Katiang.

Gibbon song was heard in the morning of 13 July 2021 at 8.45am to SE, 9.15am SE, 9.30am
to E from LP (UTM: 0753658/1719515), and 14 July 2021 at 7.10am to NE and 7.25am to E
from LP (UTM: 7529326/1721182 (see Fig. 18 and Annex 6). It was estimated for 2 groups
in the SB1, 2 groups in SB2 and 2 groups in SB4. Mr. Vong of Ban Prao saw 2 group in Phou
Koungking (SB4) and ca. 4-5 animals per group.

During the dry season, no gibbon song was heard in SB1 and SB2 it was probably due to no
sunshine as little rain and cold, but it was heard in SB4 on December 18 at 6.15am, it was for
0.6 km to the south of the Based-camp 2 and another team heard in the further south of the
SB4. This species is of national conservation significance and small population found in the
survey area especially the SB1, SB2 and SB4. It is anyhow important for national
conservation and this species in the survey area is of conservation significance.

Red-shanked Douc Langur Pygathrix nemaeus

Globally Threatened: Critically Endangered (CR); At Risk in Lao PDR; National Category I
(Prohibited)

Red-shanked Douc occurs mainly in Lao PDR, Vietnam and Cambodia; but Lao PDR supports
globally viable population of the species. The habitat range of the species begins from Nam
Kading NPA of Bolikhamxay Province to the southernmost country through the entire
Annamite Mountain Range from northern Nakai-Nam Theun National Park to Nam Kong
National Production Forest of Attapeu Province. It was recorded in a number of conservation
forests including outside the protected area system. Also, it could be an indicator species of
mammal since it was quite sensitive among other primate species and represents arboreal
mammal species.

This species was reported in only SB2, SB3 and SB4. A group of this species was seen very
often from September to November by the local villagers of Ban Dak Dom and for the SB2,
Mr. Seng and Kham saw a group of this animal in the mountain of Houy At-leum - just 5km
away from the village to the northeast. Mr. Sengnisone (solder at military camp 533) saw
almost every day in 2020 from October to November during his involvement in the road
construction project. He served as security staff for the road construction along the Lao-
Vietnam border, runs through the SB2. He saw several groups in the area and ca. 10-15
individuals per group. The police at the Lao-Vietnam Checkpoint also saw a group of douc
langurs feeding in fruit trees nearby the Checkpoint in August, 2020 and also just a few
months a year from August to October that the animal like occur in the area. Mr. Thongkham
(Dak Cheung DAFO) reported the local villagers (Ban Dak Ta-oknoy) captured a juvenile of
Douc from the SB2 (see Fig. 16). Mr. Sengnisone saw other 7 animals in SB2 on Dec 5, 2021
as just a week prior to the dry season survey. For the SB3 and SB4 where this animal was

106
also well reported, Mr. Vong from Ban Prao and Mr. Sonenivong from Ban Dak Dreun
reported about the presence of this animal in Phou Koungking, also Mr. Sonenivong hunted
it from Phou Koungking (SB3) once in 2019.

During the surveys this animal was seen once in SB2 as 3 animals at UTM: 751402/1722402,
probably 5 animals, but fled away quickly; and in SB3 at UTM: 732494/1712585 (from
feeding site). The evidences from feeding sites were found in several sites at Phou
Koungking (SB4) at UTM: 730836/1710015 to 730838/1710700 (see Annex 6). Finally,
during the dry season survey in SB4 as direct observation was made in December 2021 as
ca. 7 animals with its photo was taken, and also caught on camera trap.

This species is considered internationally and nationally important for conservation as
indicator species and representative a large arboreal mammal. The Survey area supports
some reasonable population of this species, especially the SB2. Apart from that, the local
reports this animal was seen more often and active from August to October, and also other
small size groups in SB3 and SB4. It was believed that would be a small group size (10-15
individuals) in the area. This species is rare in the area, target for hunting as well as
internationally and nationally important for conservation the species to be banned for
hunting at all in the survey area.

Indochinese Silvered Leaf Monkey Trachypithecus germaini

Globally Threatened: Endangered (EN); At Risk in Lao PDR; National Category I (Prohibited)

Indochinese Silvered Leaf Monkey Trachypithecus germaini is distinguished from the long
known Silvered Langur or Silvered Leaf Monkey Trachypithecus cristatus (Boonratana 2013).
The T. germaini was reported mainly in Dong Phouvieng NPA, especially in the Dong Sakee
Sacred Forest (Vongkhamheng et al., 2013). Its distribution would extend to southern
country but it is unclear the boundary with the Trachypithecus cristatus in Champassak and
Attapeu Provinces. However, it is recently suggested the whole southern region is the
distribution of T. germaini, including the survey area (Roos et al., 2014).

This species was reported its presence from Ban Dak Dom for SB2, Ban Dak Dreun for SB3
and Ban Prao for SB4. It is estimated that some few groups of this species would present in
the area. Still, no any evidence was found during the surveys, made uncertain for this species
presence in the area.

Sambar Deer Rusa unicolor
Globally Threatened: Vulnerable (VU); At Risk in Lao PDR; National Category I (Prohibited)

The species has a wide distribution in Lao PDR but its population is considerably decreased
in many parts of the country. It is a target species for hunting for bush meat so it is now
mostly rare in the country (Duckworth et al., 1999, Timmins & Duckworth 2013). This
species was reported and recorded in the Annamite (SB1 and SB2), also SB3 and SB4 (Phou
Koungking). During the surveys, tracks of sambar were observed in SB1 in July, 2021 at UTM:
751361/1722393, 751357/1722333, 751999/1716192; SB2 on 16 July, 2021 at UTM:
751357/1722333; and also, in SB3 on 24 July 2021 at UTM: 734416/1711606; 734540/
1711897 (see Fig. 18 and and Annex 6). New tracks of this species were seen in SB1 during

107
the dry season in SB1 on December 9, 2021 and it was also caught on camera trap in SB5 (see
Fig. 12c).

Although this species has a small population in the area it is rare and target for hunting as
well as its population in the area particularly which was found in the Phou Koungking is
considered important for conservation and the species to be banned for hunting at all in the
that the area!‘

Chinese Serow Carpriconis milneedwardsii
Globally Threatened: Vulnerable (VU), At Risk in Lao PDR; National Category I (Prohibited)

Chinese Serow was reported widely in Lao PDR where in rugged and steep terrain or
mountainous areas as it was well reported and recorded in many conservation areas. Serow
populations were still found in relatively good numbers in some remote parts of the country.
This species was reported in all survey blocks and recorded from its droppings mainly in the
SB3 and SB4, also partly SB5. Droppings were found several locations during the surveys on
24 to 27 July 2021 for SB3 at UTM: 732923/1712124 (see Fig. 12), in SB4 at UTM:
729934/170026 to 720969/1711228; and SB3 at UTM: 723011/1713638 (see Fig. 18).
Fresh droppings of this species were seen in SB3 and SB4 during the dry season on December
18, 2021 and it was also caught on camera traps in SB3 and SB4 with 5 captures from 4
camera traps (see Fig. 12c, Annex 6 and 7). This species is internationally and nationally
important for conservation and its population in the survey area (Phou Koungking) is of
conservation significance and that to be legally protected.

Sun Bear Helarctos malayanus
Globally Threatened: Vulnerable (VU); At Risk in Lao PDR; National Category I (Prohibited)

Sun Bear was reported widely and in many parts of Lao PDR in the past but only some
numbers remain scattered in the country (Duckworth et al. 1999). The southern Laos, e.g Xe
Pian National Park was comprehensively surveyed in 2010 and found 2 species of Bears
which has sympatric habitat in the area (Scotson, 2011). This species was reported in only
SB2, SB3, SB4 and SB5 with evidence of claw marks were found in SB2 at UTM:
752479/1722669; 751325/1722243 and in SB4 at UTM: 729339/1710074 (see and Annex
6), and during the dry season survey claw marks of this species were observed again in SBS
(see Annex 4c) but it they were quite old, and sleeping site in SB3. This species is rare, target
for hunting as well as internationally and nationally important for conservation the species
to be banned for hunting at all in the survey area.

Asiatic Black Bear Ursus thibetanus
Globally Threatened: Vulnerable (VU); At Risk in Lao PDR; National Category I (Prohibited)

+4 Many species are legally protected species according to Lao Law (Aquatic Resource and Wild Animal Law
(2007/MAF), but often not protected due to they are hunted and no area is declared for ensuring they are legally
protected so the suggestions can vary by justification of species. If the species of considering viable population is
suggested to be of conservation significance that need to ban for hunting and necessary to declare a
conservation area for their legal protection.

108
Asiatic Black Bear populations were reported widely but remain little known on its status in
the country. Similarly, the southern Laos e.g Xe Pian National Park was comprehensively
surveyed and 2 species of Bears were found living in the same habitats (Scotson, 2011). As
the report the Asiatic Black Bear is rarer in the survey area compared to that of the Sun Bear.
This species was reported only in SB2 and SB3, and the evidence of claw marks were found
in the SB2 at UTM: 751402/1722656 which was identified to this species since it was larger
compared to that of Sun Bear, and so this species in the survey area is considered small and
not really important for conservation. However, this species is rare, target for hunting as well
as internationally and nationally important for conservation the species to be banned for
hunting at all in the survey area.

Large antlered Muntjac Muntiacus vuquangensis

Globally Threatened: Critically Endangered (CR); At Risk in Lao PDR; National Category I
(Prohibited)

Large antlered Muntjac occurs only in the Annamite Mountain Range from upper part of
Nakai-Namtheun National Park of Khammouane Province to Dong Ampham NPA of Attapeu
Province. This species was reported in the area, the SB 2 and also SB3 and its suitable habitat
includes SB2 and SB1, but no any evidence was found. Only Annamite Muntjac (Muntiacus
Truongsonensis) and Red Muntjac (Muntiacus muntjak) were seen directly during the
surveys in SB3 and SB2, respectively. The Red Munjac and Annamite Muntjac was in high
proportions of detection from tracks and camera trapping especially in SBS.

Although Large Antlered Muntjac is internationally and nationally important for
conservation it is uncertain in the area or its population in the survey area is considered
small and rare which is hard to detect, and certainly not of conservation significance.

Stump-tailed Macaque Macaca arctoides

Globally Threatened: Vulnerable (VU); Potentially At Risk in Lao PDR; National Category I
(Prohibited)

Stump-tailed Macaque occurs throughout Lao PDR as it has a widespread distribution in
Evergreen Forest, mountainous area and semi-evergreen in limestone habitats. This species
was well reported and evidences of their feeding sites were found in frequently in SB2 on 14
July, 2021 at UTM: 751472/1722999 and SB3 on 25 July 2021 at UTM: 722825/1712721
(see Fig. 18 and and Annex 6). Finally, this species was caught on camera traps in highest
frequencies especially in SB2, SB3 and SB4 with 50 captures from 13 camera traps (see Fig.
12c, Annex 7). This species is nationally important for conservation and its population in the
survey area especially the SB2 and SB3 and SB4 (Phou Koungking) is of conservation
significance.

Northern Pig-tailed Macaque Macaca leonina

Globally Threatened: Vulnerable (VU); Potentially At Risk in Lao PDR; National Category I
(Prohibited)

Northern Pig-tailed Macaque occurs throughout Lao PDR as it has a widespread distribution
in the Evergreen Forest, mountainous area and semi-evergreen in limestone habitats. This

109
species well reported and seen in SB2 on 11 December, 2021(see Fig. 18). Finally, this
species was caught on camera traps in SB2 and SB5 with 2 captures from 1 camera trap (see
Fig. 12c, Annex 6 and 7). This species is nationally important for conservation and its
population in the survey area especially the SB2 and SB5 (Phou Yai) is of conservation
significance.

Long-tailed Macaque Macaca fascicularis fascicularis

Globally Threatened: Vulnerable (VU); Potentially At Risk in Lao PDR; National Category I
(Prohibited)

Long-tailed Macaque occurs in southern Lao PDR (Duckworth et al. 1999), inhabiting in
various forest habitats including degraded forest “secondary forest” along river valleys, but
can be occasionally found in higher area at 1,000m a.s.l. This species was just reported in
SB5 as Mr. Bounhing from Ban Dak Kang saw a small troop of this monkey in September
2021 in Phou Yai on north and also on east of Ban Dak Kang. He mentioned its outsanding of
along tail. Mr. Vong from Ban Prao also reported this monkey present in the area. During the
survey, no any evidences of this species were found, they would visit the area occasionally.
This species is nationally important for conservation and its population in the survey area,
in SB5 (Phou Yai) is considered low and certainly not of conservation significance.

Chinese Pangolin Manis Pentadactyla

Globally Threatened: Critically Endangered (CR); At High Risk in Lao PDR; National Category
(Prohibited)

Two species of Pangolins inhabit Lao PDR as Sunda Pangolin M. Javanica and Chinese
Pangolin M. Pentadactyla. These two species were reported widely in the country
(Duckworth et al., 1999) but their populations are becoming very low today due to high
demand for trade and led to over harvest. Chinese Pangolin which is smaller and in brownish
was reported and recorded in all SBs especially the SB2, SB1, SB3. The villagers from Ban
Dak Dom found and collected this animal every year in their village territory. Feeding sites
of Pangolins were found in SB2, SB1 and SB3. For SB2, feeding sites and soil pile from hole
digging were found at UTM: 750637/1724419; 751037/1723050; 753134/1721101;
751361/1722498; also, for SB1 at UTM: 751113/1717914; 751078/1717929; and
751090/1717921, as well as in SB3 (750623/1723932) and SB4 at UTM: 729628/1709538.
Evidences of this animal were found frequently in SB2 and some from SB1 during the dry
season survey (see Fig. 18 and Annex 6). Overall observations made understandable that a
proportion of this species presence in the Survey area was considered fairly high for the SB2
from the frequency of detection. Of course, Chinese Pangolin is internationally and nationally
important for conservation and the Survey area would support some reasonable population
of this species so it is of conservation significance.

Sunda Pangolin Manis javanica

Globally Threatened: Critically Endangered (CR); At High Riskin Lao PDR; National Category
I (Prohibited)

Sunda Pangolin which is larger and in considerably darkish was reported and recorded in
the survey area except for the SB5 especially from Ban Dak Dom for the SB2 (Annamite) and

110
Ban Dak Dreun for SB3 (Phou Koungking). Similar to that of the Chinese Pangolin as they are
sympatric animal but it is hardly impossible to distinguish their differences from the
evidences found in the field, but size of hole was identified for the difference. This species
was found in SB1 at UTM: 753904/1719763; 151740/1717708; 171875/1718740 and SB2
at UTM: 752546/1722746; 750623/1723932 (see and Annex 6). Anyway, the Survey area
would support a fairly reasonable population of this species recently. The market price for
pangolins has increased considerably resulting in increased harvesting of these animals.
These pangolins were sought for sale as they were used for luxury food and traditional
medicines, typically in China (e.g. Duckworth et al. 1999, Nooren & Claridge 2001, Pantel &
Chin 2009). Of course, pangolin is internationally and nationally important for conservation
and this species in the survey area especially the SB2 is of conservation significance.

Annamite Striped Rabbit Negolagus timminsi

Globally Threatened: Endangered (EN); At Potentially Risk in Lao PDR; National Category I
(Prohibited)

Annamite Striped Rabbit occurs only in the Annamite Mountain Range from upper part of
Nakai-Nam Theun National Park of Khammouane Province to Dong Ampham NPA of Attapeu
Province. It was reported in the area and the local villagers used to hunt it very occasionally.
The local villagers, Mr. Seng from Ban Ta-orknoy reported they hunted this animal very
occassionally, including last year. Overall, this species was well reported by local villagers in
the Survey area especially the SB2 and SB1, this species would be present but not be
confirmed. It is internationally and nationally important for conservation and its population
in the survey area is considered very low and not caught on camera trap.

Smooth coated Otter Lutrogale perspicillata
Globally Threatened: Vulnerable (VU), At Risk in Lao PDR; National Category I (Prohibited)

This otter species distributes in southeast Asia, were reported throughout Lao PDR but their
recent status is little known (Duckworth & Hills 2008; Duckworth et al, 1999). Smooth
coated Otter populations were found in relatively reasonable numbers in the country with a
wide distribution. It is found in scattered populations in a number of rivers and wetlands,
mostly slow flow river. It was recorded in Mekong stretch and its tributaries (Dong et al.,
2010). However, Asian Small-clawed Otter (Aonyx cinereus, VU) was previously reported in
the area (Showler et al., 1998), but at high elevation would be suitable habitat for Smooth
coated Otter. The Smooth coated Otter species was reported with some confidence in the
survey area particularly in Xe Khaman and its tributaries. Local villagers recognized this
species from its foot duck morphology as some villagers hunted it in the past. Often, fishing
nets of local villagers got damage by otters. This species was reported with confidence in
only SB1 and SB2 by Mr. Sengvanphone - villagers of Ban Dak Dom, also for the SB3 by Mr.
Khamvong - villagers of Ban Dak Dreun. Yet, during the surveys, one evidence (droppings)
were found in Nam Oy of SB3 on December 23, 2021 at UTM: 732896/1709422 (see Annex
12c) and identified to this species based on its habitat suitability. This species is nationally
important for conservation but its small population in the survey area is not really of
conservation significance.

111
1710000

ee a a > ae
= oa Le ZN BER 5 a 2 t
a if
A ~~
lig nl
~ : AG “9
Hes LUN A
i | vera, |

‘740000
a2

Ca
We
“ats

6S 720000
Legend
Asiatic Black Bear @ otters © Sun Bear
@ — Buff-cheeked Gibbon @ —Red-shanked Douc Langur @ Sunda Pangolin —— Track
@ Chinese Pangolin ‘@ Sambar Deer @ == Great Hog Badger 9 ——— River / Stream
@ Chinese Serow @ _ Stump-tailed Macaque @ — Owston's Civet —— Road

@ Northern Pig-tailed Macaque [—___] Survey block (44m)

Project area
Core

Figure 18. Locations of GT mammal species in the survey blocks

i900

+
1718000
rs

@ Butt-cheoked Gibbon @ Sambar Door —— Track —— Road (Couey £) district boundary
@ Chinese Pangotin @ Sunda Pangotin River / Stream — [—_] Survey block (4km)

Figure 18-1. Locations of GT mammal species in the SB1 (Annamite)

113
>:

Vietnam

‘43000 49000

=
Legend

@ Asiatic Black Bear @ Chinese serow sss @_—_Stumprtalied Macaque ——— Track [7] Survey block (4km)
@ _Butt-cheeked Gibbon @ —_Red-shanked Doue Langur ©) Sun Bear —— River / Steam ["__] Kev

@ Chinese Pangotin @ Sambar Deer @ Sunda Pangolin Saige

Figure 18-2. Locations of GT mammal species in the SB2 (Annamite)

114
x
737000

71300

Dakcheung District

Legend
@ Chinese Serow  @_Red-shanked Douc Langur. © @_—Stump-tailed Macaque. ~=——— Track —— Road ED Project area

@ Otters @ Sambar Deer @ Owston's civet —— River / Stream [——] Survey block (4km)  [__] Hev

Figure 18-3. Locations of GT mammal species in the SB3 (Phou Koungking - East)
115
|
Legend

|@ Buff-cheeked Gibbon @ Chinese Serow

| @ Chinese Pangotin @ > Red-shanked Douce Langur

@ Sambar Deer ~=——— Track
‘© Sun Bear

(Project area istrict boundary

—— River / Stream — [——] Survey block (4km) = [_] tev

Figure 18-4. Locations of GT mammal species in the SB4 (Phou Koungking - West)

116

x
719000 720000
} f
ie
es
+e
\
219000 720000
as
Legend
@ Chinese Serow @ _Stump-tailed Macaque @ Groat Hog Badger —— Track [7] Survey block (4m) © District boundary
@ Sambar Deer © Sun Bear @ Norther Pigtailed Macaque ———Road [) Project area

Figure 18-5. Locations of GT mammal species in the SB5 (Phou Yai)
117
Binturong Arctictis binturong

Globally Threatened: Vulnerable (VU), At Potentially Risk in Lao PDR; National Category I
(Prohibited)

Binturong was reported throughout Lao PDR, but remain little is known on its status in the
country. Direct observation survey of the 1990s also yielded very few records (Duckworth
et al. 1999). It was actually reported in most conservation areas of the country but it is rare
today. As a nocturnal species it is hard to have its picture in the wild as camera trapping
would help capture it. This species was reported in only SB2 and SB3 but in quite low
confidence. This species is fairly nationally important for conservation, this species would
be present but having neither yet confirmed in the field nor included on the GT confirmed
list for this report.

Bengal Slow Loris Nycticebus bengalensis,

Globally Threatened: Endangered (EN); Little Known in Lao PDR; National Category I
(Prohibited)

This species was reported throughout Lao PDR, but remains little is known on its status in
the country. It was reported in all Survey blocks from Ban Dak Dom, Ban Dak Dreun and Ban
Prao. Mr. Sengnisone from Ban Dak Dom caught this species at night in Sep 2021.
Unfortunately, it was not detected during the night surveys and neither by the herp team.
The Survey area would support a very small population of this species so it is unlikely to be
of nationally conservation significance. The species was well recognised by local villagers as
the Pygmy Slow Loris (Nycticebus pygmaeus) is smaller with yellowish, whereas the Bengal
Slow Loris is larger with quite whitish. It is therefore not be confused among them. Given in
high confidence of village reports on this species occurring in the Survey area, although this
species was not confirmed in the field it was certified its presence.

Pygmy Slow Loris Nycticebus pygmaeus,

Globally Threatened: Endangered (EN); Little Known in Lao PDR; National Category I
(Prohibited)

This species was reported almost throughout Lao PDR, but remain little is known on its
status in the country. It is considered difficult to find in the area. Some villagers suggested
that the survey area would have only the N. bengalensis in the survey area. However, Mr.
Sengnisone reported that there are two species present in the territory of Ban Dak Dom.
Anyway, it is still in question if the species is present in the area or not.

Owston’s Civet Chrotogale owstoni
Globally Threatened: Endangered (EN), At Risk in Lao PDR; National Category I (Prohibited)

Owston’s Civet occurs in many parts of Lao PDR but its habitat was restricted to Upper
Evergreen Forest, along Annamite Mountain Range. It was recently rare due to hunting and
probably habitat loss. This species was reported from Ban Dak Dom for the SB2 and Ban Dak
Dreun for SB3 and SB4 but insufficient information to support whether the species is present
today. However, it was finally caught on camera trap in SB3 on 16 August 2021 (see Fig. 17;
Annex 7). This species is considered rare and present specially in Annamite Range.

Great Hog Badger Arctonyx collaris

Globally Threatened: Vulnerable (VU), At Low Risk in Lao PDR; National Category I
(Prohibited)

Great Hog Badger, it occurs throughout the Lao PDR, but little is known on its current status.
Occurrence seems to be patchy, with no recent records from the Mekong Plain, which covers
most of the western part of the southern half of the country (Duckworth et al., 1999). This
species was reported in the area but no any evidence of this species was found during the
surveys. Anyway, with some confident report from Ban Dak Dom for SB2 and made realized
that this species is still present in the area. Finally, it was caught on camera traps for 2 times
at UTM: 721472/1713389.

5.3.2.7 First record and possible new species accounts

There were two different species of wild pigs were caught on camera trap, usually known
Eurasian Wild Pig (Sus scrofa) with its long snout, but one of them was likely Sus bucculentus
as its shorter snout (see Fig. 19). It is believed there would be identified to this species. As it
was rediscovered in 1997 (Grove et al. 1997) after having gone unrecorded since first being
described in 1892. The Annamite is the habitat of this species. On the other hand, it is
possible to be a hybrid with domestic pig which is hard to make decision from just a picture.
Also, Owston’s Civet and Spotted Linsang are other rare species which are difficult to obtain
their pictures from the wild (see Annex 7) but they were captured on camera trapping.

Figure 19. Morphology of 2 different wild pigs (sus scrofa and sus bucculentus)

5.3.2.7 Some other selected species accounts

Black Giant Squirrel Ratufa bicolor
119
Globally- Near-Threatened (NT); Potentially At Risk in Lao PDR; National Category II
(Managed)

Black Giant Squirrel occurs throughout Lao PDR but its population has decreased
considerably as target hunting species for bush meat and often seen being sold in a local
market (Duckworth et al., 1999). This species was reported in the SB1, SB2, SB3 and SB4
with confidence for this species presence in the survey area. Previously, Mr. Sonenivong
from Ban Dak Dom reported this species was seen in SB3. Through the survey we observed
this animal in SB2 on July 2021 and also in the same SB2 on Dec 11 2021. This species was
observed again during the dry season survey in the SB2 and SBS, also caught on camera trap
in SB5. With some hunting pressure the population of this species would remain in very
small number in the Survey area.

In addition, Chinese Goral (Naemorhedus griseus) was reported in the SB3 & SB4 but it was
not confirmed. It is probably not present.

5.3.2.8 Seasonal variation and distribution of mammal species in the survey area

Distribution of mammal species in the survey area is not really different. They have similar species
of composition. Based on the encounters, the Zone A (Annamite) has a higher density of pangolins
but the Zone B (Phou Koungking) has a higher density of Stump-tailed Macaque and Chinese Serow.
Further northwest such as Phou Yai is only the site where a presence of Northern Pig-tailed Macaque.
Among the survey blocks, the higher biodiversity will be in SB2, SB4, SB5 and SB3 and SB.

Seasonaly variation of mammal species is also not different. Mammals are not a migratory species,
they do inhabitat where are safe such as for the Zone A (Phou Koungking) is the safe place for many
wildlife species. Whereas, for the Zone B, more wildlife species were recorded during wet season. It
was reported that douc langur does occur more often from September to November.

5.3.2.9 Recommendations

Through the survey it is realized that the survey area is all critical habitat as it supports a
number of GT species so it needs to be careful to interfere the area. Phou Koungking and SB2
should be legally protected for provincial protected area to ensure the remaining at least 9
GT mammal species in the area be legally protected. It can be linked from SB2 to Phou
Koungking and Phou Yai which can be established as bio-offset area of the project.

The survey for large mammals covered the study area well and conducted thoroughly except
for the southern Phou Koungking known Phou Katieng where at least 4 GT and target species
were present and it seems they have a good population of Northern buff-cheeked Gibbon,
Red-shanked Douc Langur, Sambar and Bears.

5.3.2.10 Conclusions

The survey of mammals was conducted and covered enough the habitats and species except
some small mammals, including bats. Those small mammals are hard to identify from tracks
and feeding sites but that they are not really important for this assessment since the target
mammal species are medium and large mammals. Through the surveys made a total of 59
animal species, of which 44 mammal species were confirmed in the field, including some
species were reported by local villagers from reliable village reports. Of these species, as 14

120
GT mammal species were confirmed, included 3 CR, 3 EN and 8 VU). The Survey area still
holds a high diversity of mammal species especially the SB2 and SB3 but most of them are of
a low population, except Pangolins in the SB2 and Chinese Serow and Stump-tailed Macaque
in the SB3 and SB4.

Mammal conservation is urgent because many of them are in low numbers so appropriate
strategy and mechanism e.g collaborative management should be applied to work with local
communities for protecting them from local extinction. Most importantly, Phou Koungking
(SB3 and SB4) should be legally established as conservation area e.g provincial protected
area.

121
at
roa

Herpetology

Xvnophrys cf maosonensis

5.3.3 Herpetology

5.3.3.1 Introduction

The survey area is part of the Southern Annamite Mountain Range which is well dominated
by Upper Evergreen Forest and unique habitats for some specialist reptile species. Mostly

122
the survey area with over 1,000m a.s.]. and some small portion with a higher elevation of
1,500m a.s.l. which is considered Montane Evergreen Forest (MEF).

According to the Integrated Biodiversity Assessment Tool (IBAT) of International Union for
Conservation of Nature (IUCN) and some reviews generated a list of 10 GT species in the
Survey area. Of these species, 6 GT species were the target species for the reptile survey,
included Bourret’s Box Turtle (Cuora bourreti, CR), Three-horned scale Pitviper
(Protobothrops sieversorum, EN), Yellow eyed Spadefoot Toad Leptobrachium xanthops (EN),
Black-breasted Leaf Turtle (Geoemyda spengleri, EN), Impressed Tortoise (Manouria
impressa, VU) and Red River Krait (Bungarus slowinskii, VU). Meanwhile, some other GT
species were not defined as target species but important to record if they are present.

5.3.3.2 Key findings

Through the survey made a total of 74 herpetofauna species, of which 30 reptile species and
41 amphibian species were confirmed from the field surveys. As globally threatened species
of herpetofauna would be still present in the area, but only 3 GT were confirmed from the
field as Red River Kriat (Bungarus slowinskii, VU), Chinese soft-shell Turtle (Pelodiscus
sinensis, VU) and Serrate Frilled Treefrog (Kurixalus cf gryllus, VU) (see Table 15a and 15b).

Interestingly, 6 reptile species were first record of Laos, 2 second record of Laos and 3 reptile
species are considered possible new species as not described yet (see Fig. 13), and detailed
list of herpetofauna species were confirmed from the survey area can be found in Annex 3
and Annex 4.

Table 15a. List of Globally Threatened reptile species records and reports in the Survey area

Survey Block Key reptile species GT species count
cR EN vu Dye

SB1 - Annamite

SB2 - Annamite

SB3 - Phou Koungking
SB4 - Phou Koungking
SB5 - Phou Yai
Remarks: some reliable report is counted for reptiles.

BB] ww] ca] ow
BB] ww] ca] ow

Table 15b. List of GT and target reptile species records and reports in the Survey area

Common Name Scientific Name IUCN Field Survey Block Presence
Red List _| Conf. 1/2/3|4{5

Bourret’s box Cuora bourreti CR Report | ? | ? | ? Uncertain

turtle

Elongated Indotestudo EN Report Possible

Tortoise elongata

123
Yellow eyed Leptobrachium EN Report 2? |?
Spadefoot Toad _| xanthops

mpressed Manouria VU Report | x | x YES
Tortoise impressa
King Cobra Ophiophagus VU Report x |x|x |x YES

hannah

Burmese Python | Python bivittatus VU Report x |x [x] x YES
Black-breasted Geoemyda EN Report 2)?
Leaf Turtle spengleri
Keeled Box Cuora mouhotii EN Report | ? Possible
Turtle

ed River Krait | Bungarus vU x |x YES

slowinskii
ndochinese we . VU Report x|x]|x |x YES
vege Naja siamensis

Spitting Cobra
Three-horned Protobothrops EN Report 2) 2 |? Uncertain
scale Pitviper sieversorum,
Serrate Frilled Kurixalus cf VU x |x YES
Treefrog gryllus
Asiatic Soft-shell | Amyda VU Report Possible
Turtle cartilaginea
Chinese Soft- Pelodiscus sinensis VU x YES
shell Turtle
Total 3/5/)3/),4/4 7

Remarks: The globally threatened herpetofauna species were confirmed including those species from reliable
village reports, but only 3 of them were directly confirmed in the field. Some species with low confidence (possible)
were not be counted.

5.3.3.3 Findings by survey block

According to the herpetofauna species recorded with some reports showed a higher number
of reptile species were in SB3 and SB4 (Phou Koungking) and then the SB2 (Annamite). The
key findings by Survey block were presented on a number of species records and reliable
village reports in the area with highlighting of some important findings by survey block.

5.3.3.3.1 Findings by Survey block 1 (Annamite)

The survey for herpetofauna in the Survey block 1 was conducted through village interviews
(Ban Dak Dom) and field surveys. The village interviews reported of 23 herpetofauna
species, of which during the field observations 21 species were confirmed as 9 reptiles and
13 amphibians) were present in the field and mostly photographed. Carapace of the
Impressed Tortoise was found in Ban Dak Ta-ok noy. With some reliable village reports there
are 3 GT species present in the Survey block, including: Impressed Tortoise (EN), Red River
Kriat (VU) and Chinese Soft-shell Turtle (VU). These tortoises were reported in Ban Dak Dom
and reported that they used to hunt them but they are considered rare today.

124
5.3.3.3.2 Findings by Survey block 2 (Annamite)

The survey for herpetofauna in the Survey block 2 was conducted through village interviews
(Ban Dak Dom) and field surveys. The village interviews reported of 26 herpo fauna species,
of which during the field observations 23 species (11 reptiles and 12 amphibians) were
present in the area and mostly photographed. Of which, only 1 GT species, Red River Kriat,
but only the Red River Kriat was confirmed from the field in SB2 at 15.555660N/
107.358260E as was found dead on road. Still, other 4 GT species from reliable village
reports including: Impressed Tortoise (EN), King Cobra (VU), Indochinese Spitting Cobra
(VU) and Burmese Python (VU). Yet, no field verification as they were just reported by local
villagers of Ban Dak Dom. Mostly likely possible GT species are still present in the area are
Elongated Tortoise (EN) and Asiatic Soft-shell Turtle.

5.3.3.3.3 Findings by Survey block 3 (Phou Koungking E)
The survey for herpetofauna in the Survey block 3 was conducted through village interviews
(Ban Dak Dreun) and field surveys. The village interviews reported of 38 herpo fauna
species, of which during the field observations, 32 species (15 reptiles and 17 amphibians)
were confirmed in the field and mostly photographed. As 3 GT species from reliable village
reports including: King Cobra (VU), Indochinese Spitting Cobra (VU) and Burmese Python

(vu).
5.3.3.3.4 Findings by Survey block 4 (Phou Koungking W)

The survey for herpetofauna in the survey block 4 was conducted through village interviews
(Ban Prao) and field surveys. The village interviews reported of 33 herpetofauna species, of
which during the field observations 30 herpetofauna species (16 reptiles and 14
amphibians) were confirmed in the field and mostly photographed. As 5 GT species from
direct observation and reliable village reports including: King Cobra (VU), Indochinese
Spitting Cobra (VU), Burmese Python (VU), Impressed Tortoise (EN and Serrate Frilled
Treefrog (VU).

5.3.3.3.5 Findings by Survey block 5 (Phou Yai)
The survey for herpetofauna in the survey block 5 was conducted through village interviews

(Ban Prao) and field surveys. The village interviews reported of 23 herpetofauna species, of
which during the field observations 23 species (11 reptiles and 12 amphibians) were
confirmed in the field and some photographed. As 4 GT species from direct observation and
reliable village reports including: King Cobra (VU), Indochinese Spitting Cobra (VU),
Burmese Python (VU) and Impressed Tortoise (EN).

Through the surveys, the globally threatened and target reptile species is only Red River
Krait (Bungarus slowinskii, VU) and Kurixalus cf: gryllus (VU) were confirmed in the survey
area during the wet season survey, 2 turtle species were found during the dry season survey.
More efforts for the reptile survey would generate more species to the list of herpetofauna
species and that should focus on beginning of wet season.

125
5.3.3.4 Overview of herpetofauna community

There are several sub-herb communities in the survey area as Snake, Lizard, Turtle and Frogs
as following:

Snake community

Snakes were reported widely in Laos which they can adapt to some degraded environments
and a number of snake species were reported in the Survey area. They are associated with
small rivers, streams where well covered by forest habitats. Snake can be found both daytime
and night time but more active at night for feeding. Therefore, spotlighting would be only
best survey to detect snakes.

The surveys for snakes were conducted mainly through field observations to confirm the
presence of this sub-herp group, mostly the Green Pitviper snake in the family of Vipiridae
(4 species), while some other in general environment which some ratsnakes do present and
in the family of Colubridae (7 species were recorded in the field). The common species are
Vogel’s  pitviper (Trimeresurus  vogeli), Brown-spotted pitviper (Protobothrops
mucrosquamatus), Beauty ratsnake (Elaphe taeniura), big-eye bamboo snake
(Pseudoxenodon macrops) etc.

Lizard community

Lizards were reported widely in Laos which they can adapt to many environments and some
numbers of lizard species were reported in the Survey area. They are associated with several
environments. As a uniqueness of the Annamite habitats in the survey area so some specific
lizard could be present. A majority of the lizards can be found on tree trunk, bushes and
ground as well as associated with streams. Lizards can be found both daytime and night time
but more active for feeding in night time.

The surveys for lizards were conducted mainly through field observations to confirm the
presence of this sub-herp group, mostly the family of Agamidae (4 species) and Scincidae (4
species), included the species of Mountain horn dragon (Acanthosaura nataliae), Ziegler’s
tree lizard (Pseudocalotes ziegleri), Blue-trailed skink (Plestiodon quadrilineatus) etc. The
mountain horn dragon was well presented in the survey area as it was found in all survey
blocks and meaning to Annamite it is then considered Annamite horn dragon (see Fig. 20).

Turtle community

Turtles were reported widely in Laos, there are turtle and tortoise which they cannot adapt
well to some degraded environments and some numbers of turtle species were reported in
the Survey area. The turtles are associated with rivers e.g Xe Khaman and small
rivers/streams. The tortoise species are associated with forest habitats as land turtles.
Mostly both turtles and tortoises were reported with high confidence but no any of them
were confirmed in the field, they are rare and would have a low population in the area. The
turtles especially land turtles were under most high threat due to high pressure with
assistance from hunting dogs in searching land turtles.

126
Figure 20. Annamite horn dragon (Acanthosaura sp)

Frog community
There are tree dwelling frogs and ground dwelling frogs.

Tree dwelling frogs, tree or arboreal frog community inhabiting trees was mainly present in
the Survey area. The sub-amphibian group recorded and reported in the survey area were
the family of (Ranidae: Odorrana, Sylvirana and Amolops). However, it is not popularly
consumed or harvested.

Ground dwelling frogs, the ground-dwelling frog community is the small group living in the
Survey area and show low numbers of species and populations. The sub-amphibian group
recorded and reported in the survey area.

5.3.3.5 Globally threatened species accounts
Following are the records of species considered of global and/or national conservation
interest which specific recording sites were given with mapping, as well as endemic species
(first record and possible new species were provided) (see Fig. 21).
Impressed Tortoise Manouria impressa
Globally Threatened: Vulnerable (VU); At Risk in Lao PDR; National List I (Prohibited)

The species is a non-aquatic species as land turtle (tortoise); it has a distribution throughout
the Lao PDR (Stuart & Platt, 2004). In addition, it occurs from Myanmar across Southern
China and Indo-China, southward to Peninsular Malaysia (Zhao & Adler 1993). This species

127
was reported in 4 survey blocks (except SB5). Local villagers from Ban Dak Dom reported
the presence of this species as they collected it occasionally, 2-3 tortoises per year, as well as
Ban Dak Dreun used to harvest this tortoise. It is in a very low population and in high market
demands as local villager searching for this tortoise for food and sale with assistance from
dogs. During the surveys, although with high confidence of local reports on its presence there
was no evidence of this species was found in the field but carapace of the species was found
in Ban Dak Ta-ok noy so it was finally confirmed its presence.

Bourret’s Box Turtle Cuora bourreti
Globally Threatened: Critically Endangered (CR); National List I (Prohibited)

Bourret’s box turtle is native to Indo-China, especially Lao PDR, and includes central
Vietnam (Nguyen et al., 2009 and Stuart et al., 2011). It is known from central Viet Nam (Nghe
An, Ha Tinh, Quang Binh, Thua Thien-Hue, Da Nang, Quang Nam, and Kon Tum provinces),
as well as from adjoining Savannakhet Province in Lao PDR (Obst and Reimann 1994,
Nguyen et al., 2009, Stuart et al., 2011). During the surveys, the residents from Ban Dak Dom
reported the presence of this turtle in SB2 but it was not really confident since it was no
anyone hunted this turtle recently. Pitfall traps were used for trapping freshwater turtles in
rivers. This species become very rare today and probably become extinct in the area. During
the surveys, no evidence of this species was found. The main threat to the turtle was a
hunting for sale in the past, hardly used for food since it is good market price. This species is
in high demand from international market in Vietnam.

Keeled Box Turtle Cuora mouhotii

Globally Threatened: Endangered (EN); At Risk in Lao PDR; National List I (Prohibited)

The species was originally described from the “Laos Mountains”. The species is associated
with limestone karst in central and northern Lao PDR (Stuart & Platt 2004, Teynié & David
2010) and occurs in north-eastern India, Myanmar, northern Thailand, southern China and
Vietnam (Zhao & Adler 1993). It was only recorded in Laos as a specimen collected from Hin
Namno National Park (Stuart & Platt 2004). The species was reported in the survey area
including SB2 (Annamite), SB3 and SB4 (Phou Koungking). Through the surveys, no any
evidence of this species was found. As searches were conducted in small streams, and
probably due to the low population it is difficult to detect.

Elongated Tortoise Indotestudo elongata

Globally Threatened: Endangered (EN); At Risk in Lao PDR; National List I (Prohibited)

The species is a non-aquatic species “tortoise” as a land turtle. It is widely distributed across
South and Southeast Asia. The species was reported in SB2, SB2 and SB3. Through the
surveys, no any evidence of this species was found. It was reported in Ban Dak Dom (SB2)
that the villagers (Mr. Kham) collected it 2 years ago. Due to the low population it is difficult
to detect and not know if it is still present.

Three-horned scale Pitviper Protobothrops sieversorum
Globally Threatened: Endangered (EN)

128
This species is only known from the Annamite Mountains of Lao PDR and Vietnam (Ziegler
et al. 2000 and Hermann et al., 2002). This species is endemic to evergreen karst forests at
low and possibly mid-elevations, in both primary and disturbed forest. It has been found in
Phong Nha-Ke Bang National Park (Vietnam) and the Hin Namno National Park, which are
part of the biggest continuous karst formation in Indochina and this snake was recorded at
200 and 600 maz.s.]. However, it was not reported nor recorded in the survey area.

Yellow eyed Spadefoot Toad Leptobrachium xanthops
Globally Threatened: Endangered (EN)

This species has a distribution mainly in Indo-China, and reported in the highland of
southern Lao PDR e.g Sekong Province (Stuart 2005), it is exactly in Phou Koungking (SB3).
Known with certainty only from wet evergreen forest at 1,450-1,500m a.s.l. Although
probably more widespread in the highlands of southwestern Laos and adjacent Central
Highlands of Vietnam. This species was reported in SB2 by Ban Dak Dom and SB3 by Ban
Dak Dreum but at very low confidence. During the surveys there was no evidence of this frog
was found in the area. Through the surveys, no any evidence of this species was found. Due
to the low population it is difficult to detect, this species may occur in the Survey area. Threat
to this species was due to habitat loss and ecological changes because of probably climate
change. However, it was not reported nor recorded in the survey area

Black-breasted Leaf Turtle Geoemyda spengleri
Globally Threatened: Endangered (EN)

Geoemyda spengleri is endemic to Southeast Asia. Geoemyda spengleri inhabits forested hill
regions of southern China (Guangdong, Hainan, and possibly Guangxi and Hunan) and
northern Viet Nam, including adjoining areas of Lao PDR; its southern extent remains
unclear. Geoemyda spengleri is primarily terrestrial but occasionally uses streams (Fang
1930). It inhabits in closed forest canopy at mid to high elevations (from 500 to over 1,000
ma.s.l.). This species was reported in SB2 by Ban Dak Dom and SB3 by Ban Dak Dreum but
at very low confidence of its presence in the survey area today, it is very difficult to detect.
During the surveys there was no evidence of this turtle was found in the survey area.

King Cobra Ophiophagus Hannah

Globally Threatened: Vulnerable (VU); Potentially At Risk in Lao PDR; National List I
(Prohibited).

The king cobra has a wide distribution in South and Southeast Asia, it occurs widely from
India across the Southern China, southward to Indonesia and the Philippines (Zhao & Adler
1993), including Cambodia, Thailand, Laos, Vietnam and Malaysia, and at elevation of
2,000 m a.s.l. Itis known throughout Laos as Lao name “Ngou Chong Ang” (Deuve 1970). The
animal was reported in SB2 by Ban Dak Dom and SB3 by Ban Dak Dreum and SB4 by Ban
Prao, as they used to encounter it occasionally in the past with confidence of its presence in
the Survey area today. The species was of high demands from market, as with a lucrative
price e.g US$50-70/kg. Through the surveys, during the surveys there was no evidence of
this snake was found. Yet, based on the provisional information and the reliable village

129
reports this species was confirmed its presence in the area as they used to find it very
occasionally.

Asiatic Soft-shell Turtle Amyda cartilaginea
Globally Threatened: Vulnerable; Potentially At Risk in Lao PDR.

The species is quite common and known throughout Lao PDR (Stuart & Platt 2004), including
a historical record from Paklay and Bolikhamxay (Smith 1931). Moreover, this species also
occurs widely in Southeast Asia, from Myanmar to Indonesia (Asian Turtle Trade Working
Group 2000) but it becomes rare today. The species was reported in Ban Dak Dom for SB2,
and previous survey by WWF mentioned the presence of this species in Sekong River and its
tributaries such as Xe Khaman which runs through the territory of Ban Dak Dom. This species
was well reported during the survey but another Soft-shell turtle found so this species is not
confirmed but the Chinese Soft-shell Turtle instead. Threat to this animal was the over-
exploitation for food and sale.

Chinese Soft-shell Turtle Pelodiscus sinensis

Globally Threatened: Vulnerable; Potentially At Risk in Lao PDR.

The species is native to China but they are raised widely in the region. The species was not
reported from the survey but it was found in Ban Dak Dom by Mr. Sengnisone that he caught
it from the small river nearby this village in September 2021. The suitable habitat including
Sekong River and its tributaries such as Xe Khaman which runs through the territory of Ban
Dak Dom. Although during the survey, no any evidence of the turtle was found but only one
was found in Ban Dak Dom (see Fig. 13b) and realized it is present. Threat to this animal
was the over-exploitation for food and sale.

Indochinese Spitting Cobra Naja siamensis

Globally Threatened: Vulnerable (VU); Potentially At Risk in Lao PDR; National List II
(Managed)

Indochinese Spitting Cobra is known throughout Laos, it occurs widely from India across the
Southern China, southward to Indonesia and the Philippines (Zhao & Adler 1993). The
animal was reported in SB2 by Ban Dak Dom and SB3 by Ban Dak Dreum and SB4 by Ban
Prao, as they used to encounter it occasionally in the past with confidence of its presence in
the Survey area today. Its population is considered low and quite difficult to detect. Mr. Kham
from Ban Dak Dom reported sightings of this snake in the SB1 and SB2. Through the surveys,
no evidence of the snake was found. However, based on the provisional information and
reliable village reports this species was confirmed its presence as they used to find it
occasionally.

Burmese python Python bivittatus
Globally Threatened: Vulnerable (VU); At Risk in Lao PDR; National List I (Prohibited)

Burmese python occurs throughout Southern and Southeast Asia, including Cambodia,
Thailand, Laos and Vietnam. Ecologically, the Burmese python is often found near marshes

130
and swamps, and is sometimes semiaquatic, but can also be found in trees. This species was
reported in SB2, SB3, SB4 and SBS but given in medium confidence. Due to a low population
today, it is difficult to detect this snake in the Survey area. The snake species was heavily
harvested in the area because of the needs for both local and international market and sold
as a skin (US$30-50/kg). Through the surveys, no evidence of the snake was found. Given in
high confidence and reliable village reports this species was confirmed its presence in the
Survey area as they use to find it occasionally, Ban Dak Kang hunted this snake 3 years ago
in SBS.

Red River Krait Bungarus slowinskii
Globally Threatened: Vulnerable (VU)

Bungarus slowinskii is known only from Viet Nam, where it has been recorded from Yen Bai,
Lao Cai, Quang Tri and Quang Nam Provinces (Nguyen et al., 2009). It is suspected to occur
in adjacent areas of Lao PDR, but has never been recorded there (B. Stuart and Q.T. Nguyen
pers. comm. 2011). The snake has large extent of occurrence and can be found from 400-700
ma.s.l. This snake is a terrestrial, oviparous snake of mountain regions, which has only been
found in or near streams in evergreen forest. This species was reported in all survey blocks
with high confidence of its presence today. During the surveys it was found dead on road on
14 July, 2021, in SB2 (UTM: 752925/1721182, alti: 1,080m a.s.l.) (see Fig. 21).

5.3.3.6 First record and possible new species accounts

First records of herpetofauna species in Laos are interesting and with publication of these
frog species will change some previously known endemic herpetofauna species of Vietnam
to Annamite or Indochina since they are not present in only Vietnam.

FIRST RECORDS

Serrated Frilled Treefrog Kurixalus cf. gryllus
Globally Threatened: Vulnerable (VU) and - first record of Laos

This frog was first record in Vietnam and considered endemic to Vietnam in Kon Tum
Province at above 1,000m a.s.l. (Nguyen and Eto, 2014), but with this record in Dak Cheung
(Southern Annamite) which reveals the species distribution is larger than the previous
known range, probably the whole Southern Annamite Mountain Range including the Upper
Evergreen Forest of Attapeu Province. During the surveys this frog was found in the SB4 on
21 July, 2021 at UTM: 730980/1712401. This species was only the first record of Laos and
endemism to the Annamite, but also one of Globally threatened species.

Truong son bug-eyed Frog Theloderma truongsonese
Globally Threatened: not known as not assessed yet - first record in Laos

This frog was first record in Vietnam and considered endemic to Vietnam in Kon Tum
Province at above 1,000m a.s.l. (Nguyen and Eto, 2014), but with this record in Dak Cheung
(Southern Annamite) which reveals the species distribution is larger than the previous
known, probably the whole Southern Annamite Mountain Range including the Upper

131
Evergreen Forest of Attapeu Province. During the surveys this frog was found in the SB1 on
13 July, 2021 and SB4 on 20 July, 2021 at 15.478276N/107.154488E, alt:1,455m a.s.l.

Spiny torrent Frog Amolops spinapectoralis
Globally Threatened: not known as not assessed yet - first record in Laos

Amolops spinapectoralis occurs in Northern and central montane Vietnam (Gia Lai, Da Nang,
Quang Nam, Kon Tum, Phu Yen, and Quang Name Provinces), it is at present only known
from a few locations in central Vietnam and endemic to Vietnam - but it is likely to be found
more widely in the Vietnamese central highlands as well as in the adjacent southeastern Laos
and northeastern Cambodia (Inger et al, 1999 and Poyarkov et al., 2021). This species
inhabits in evergreen forests at elevations of over 700m a.s.l. and montane (wet forest),
vertical rock faces adjacent to waterfalls. It can be very abundant locally; however, it is
threatened by habitat loss in Vietnam and partly in Laos by expanding agriculture; large
areas of forest are being converted to cash crop plantations such as rubber, coffee, and tea.
During the surveys this frog was found in the SB3 on 20 July, 2021 at 15.502398N/
107.368455E, alt: 1,170ma.s.l.

Poilene Frog Limnonectes cf. poilani

Globally Threatened: not known as not assessed yet - first record in Laos

Limnonectes cf. poilani is considered a big frog, inhabits in Upper Evergreen Forests at
elevations of ca. or over 1,000m a.s.l., mainly montane (wet forest), vertical rock streams and
adjacent to waterfalls (Le et al. 2018. During the surveys this frog was found in the SB1 on
15 July, 2021 at 15.539671N/107.353805E, alt: 1,065m a.s.l.

In addition, there are other 2 species of second record of amphibian in Laos, and 3 possible
new species (see Fig. 21 and Annex 3) as one of them was recorded outside the survey blocks.

NEW SPECIES CANDIDATE

Quaripaa sp. - possible new species to science as it has not been described before.

This species was found in the pond close to the Guesthouse in Dak Cheung town as urban
area, just outside the survey blocks. This area is degraded area, it was originally the range of
upper evergreen forest.

Xenophrys cf. maosonensis - possible new species to science as it has not been described
before. This species was found in small stream of SB2 and SB4. The streams were well
covered with healthy upper evergreen forest.

Rhacophorus sp nov - possible new species to science as it has not been described before.
This species was found in small stream of SB2. The stream was well covered with healthy
upper evergreen forest.

132
Polypedates sp. - possible new species to science as it has not been described before. This
species was found in small stream of SB2. The stream was well covered with healthy upper
evergreen forest.

kaidum District

Bakcheung Duster

Legend
© Fitment otisos New Speen Cando —(]Surey bccn atm) He eve / Seam
© Giaty weaterad spaces @ Second recor of Loe) Project area art boundary Read

Figure 21. Locations of GT and endemic reptile species in the survey blocks

5.3.3.7 Some other selected species accounts

No any particular herpetofauna species are selected for species accounts.

5.3.3.8 Seasonal variation and distribution of herpetology in the survey area

Herpetofauna species in the survey area have similar distribution but they have different
variation by season. Most species are active during wet season especially the beginning of
wet season but barely any species can be detected during dry season. Only some few species
were found in dry season such as a group of Limnoectes, not leaf frog and snakes were found.

133
5.3.3.9 Recommendations

Herpetofauna (amphibian and reptile species) has been surveyed fairly completely during
the surveys. Yet, some numbers of globally threatened species reported could not be
confirmed in the field due to some rarity. Therefore, it needs further survey for dry season
especially turtles and snakes. Some herpetofauna species with a low population should be
surveyed as to identify their habitats for protection.

5.3.3.10 Conclusions

All habitats and micro-habitats are important for herpetofauna communitiy and considered
unique for both southern Annamite as well as Phou Koungking (as part of sporadic Annamite,
it is Montane Evergreen Forest with submit of 1,700 m a.s.l). Through the surveys of
herpetofauna made a total of ca. 73 herpetofauna species were listed, of which 71 species
were confirmed from the field survey and other 6 species from reliable village reports.

As 7 globally threatened herpetofauna species (6 reptile and 1 amphibians) were confirmed
their presence with some few species from reliable village reports, all is VU species. The SB4
and SB3 (Phou Koungking) generated a high number of herpetofauna species, then SB2, 5
and SB1 (Annamite). But, the GT herpetol fauna species was found in high number in the
SB2, then SB4 and SB5.

Further survey of herpetofauna should be conducted in specific habitats in the future to
identify a number of species still to be confirmed, especially those GT species. The most
important survey blocks for herpetofauna are SB3, SB4 and SB3. These include canopy
dwelling herpetofauna species. Moreover, larger size species were not detected due to alow
population caused by heavy harvesting specially turtles and snakes.

6. THREATS TO BIODIVERSITY

Threats to biodiversity are mainly for terrestrial species - the mammal, turtles and snakes
which are all becoming rare in the Survey area due to hunting, overharvest for trading, some
logging activity (SB1) and slash-burned activities for hill rice cultivation and coffee
plantation (SB1) so most globally threatened under high threats (see Fig. 22a-22d).

Secondary forest, habitat degradation due to expansion of agriculture was observed widely
in SBS, and partly in SB3, SB4, SB1. Also, new road construction was observed in the SB2
which made the habitat fragmented and that will generate new impact on gibbon population
in the area from disturbance and hunting. A new transmission of E-Moun Dam was being
under construction during the survey as its alignment runs through the northern section of
SB5, SB4, SB3 and SB1. Therefore, cumulative impact in the area is and will be from
transmission lines of other hydropower power projects such as E-Moun Dam, Xe Khaman
Dam, also the military road project, and the proposed logistics park of the International
Checkpoint.

Hunting was found more frequency during dry season survey from gunshots and hunters as
gunshots were heard 9 times on December 7, 2021 in SB1, and some in other SBs. Hunters

134
were found during the survey and evidences from camera traps in all SBs particularly the
SB1 and SBS. Snare lines were found occasionally in the forests. Hunting some GT species,
including Gibbon and Red-shanked Douc Langur were reported but mostly by opportunistic
encounters. As well as collecting juvenile Douc for sale by the villagers of Ban Ta-ok noy was
reported as they caught it from the SB2.

ee a wae"

Figure 22b. Hunting (Porcupine), trapped dead animal and snares

135
08.12.2021 09:34:40

Figure 21d. Road construction along the Lao-Vietnam Border and TL clearance

The mammal is a large animal and easily detected by a hunter and its capacity of moving is
difficult and needs habitat connectivity. Searching animals with assistance from domestic
dogs will exaggerate the level of expiration of many species particularly tortoises. Only Phou
Kounking (SB3 and SB4) are fairly protected by traditional belief as sacred place and difficult
to access due to highly steep slopes. The SB1, SB5 and SB2 received higher threats.

7. CONCLUSIONS

The Survey area holds important wildlife community with a number of fauna and flora
species recorded, including some numbers of globally threatened species especially mammal
and endemic species for herpetofauna and plants. Although the survey area was not declared
as any conservation area, a total of 23 Globally Threatened species were confirmed in the
area (14 mammal, 6 reptile, 1 amphibian and 2 plant species).

136
The target species that were directly confirmed in the field including Northern buff-cheeked
Gibbon (Nomascus annamensis, EN), Red-shanked Douc Langur (Pygathrix nemaeus, CR),
Chinese Pangolin (Manis Pentadactyla, VU), Sunda Pangolin (Manis javanicus, CR), Stump-
tailed Macaque (Macaca arctoides, VU), Sambar (Rusa unicolar, VU), Chinese Serow
(Capricornis milneedwardsii, VU), Annamite Striped Rabbit (Negolagus timminsi, EN),
Owston’s Civet (Chrotogale owstoni, EN), Impressed Tortoise (Manouria impressa, VU) and
Red River Kriat (Bungarus slowinskii, VU). Also, other GT species were confirmed but not on
the target species as Serrate Frilled Treefrog (Kurixalus cf gryllus, VU), Stump-tailed Macaque
(Macaca arctoides, VU), Northern Pig-tailed Macaque (Macaca leonina, VU), Chinese Serow
(Capricornis milneedwardsii, VU), Sun Bear (Helarctos malayanus, VU) and Asiatic Black Bear
(Ursus thibetanus, VU), Great Hog Badger (Arctonyx collaris, VU) and Smooth-coated Otter
(Lutrogale perspicillata, VU).

Interestingly, apart from GT species there are 48 endemic species were found in the survey
blocks, of which 29 first plant records of Laos, 4 first herpetofauna records of Laos, 2 second
herpetofauna records of Laos, 10 possible new plant and 3 possible new herp species were
defined for possible new species to science for the time being.

In addition, the area is interesting sites for wildlife survey or research, including birds and
amphibians, will be SB3 and SB4 (Phou Koungking) as outstanding biodiversity with
uniqueness of habitat - Montane Evergreen Forest at up to 1,700 m a.s.l. This hotspot of
biodiversity should be legally established as conservation area in the future.

Meanwhile, some incidental records from the mammal, herpetofauna and plant assessment
on bird and fish can be found in Annex 8.

REFERENCES

ADB. (2010). Greater Mekong Sub-region Biodiversity Conservation Corridors Project (pp.
68). Biodiversity Conservation Corridors in Southern of Lao PDR.

Akhavong S. (2017). Diversity of Bird Species in Training and Model Forest of Faculty of
Forest Sciences, National University of Laos: A case study of Napo Village, Sangthong
District, Vientiane Capital.

Asian Turtle Trade Working Group. (2000). Amyda cartilaginea. In: IUCN 2012. IUCN
Red List of Threatened Species. Version 2012.1. <www.iucnredlist.org>.

Biggs, R., Scholesa, R. J. and Reyersb, B. (2004). Assessing biodiversity intactness at
multiple scales. Bridging Scales and Epistemologies Conference, Alexandria Egypt,
17-20 March 2004

Biggs, R., Reyers, B. and Scholes, R. J. (2006). A biodiversity intactness score for South
Africa. South African Journal of Science Vol: 102

137
Boonratana, R. (2013). The Indochinese Silvered Leaf Monkey Trachypithecus germaini
(sensu lato) in Lao PDR. Primate Conservation 26: 75-87.

Boulenger, G. A. (1893). Catalogue of the Snakes in the British Museum (Natural History).
Volume I, Containing the Families Colubridz Aglyphe, part. Trustees of the
British Museum (Natural History). (Taylor and Francis, Printers). London. xiii +
448 pp. + Plates I.- XXVIII. (Zamenis korros, pp. 384-385.)

Brien, O. A., Townsend, K., Hale, R., Sharley, D. and Pettigrove, V. (2016). How is ecosystem
health defined and measured? A critical review of freshwater and estuarine studies.
Eco. In (69: 722-729). University of Melbourne, Victoria, 3010, Australia.

Coudrat, C. N. Z., Duckworth, J. W. and Timmins, R. J. (2012). Distribution and conservation
status of the Red-shanked Douc (Pygathrix nemaeus) in Lao PDR: an update. American
Journal of Primatology 74: 874-889.

Cox, M. J., Hoover, M. F., Chanhome, L. and Thirakhupt, K. (2012). The Snake of Thailand.
Chulalongkorn University Museum of Natural History. 844 pp.

Das, I. (2010). A field guide to the Reptiles of Thailand & South-east Asia. Myanmar,
Thailand, Laos, Cambodia, Vietnam, Peninsular Malaysia, Singapore, Sumatra,
Borneo, Java and Bali.Asia Book. 376 pp.

ong, T., Tep, M., Lim, S., Soun, S. and Chrin, T. (2010). Distribution of Otters in the

Tropeang Roung, Koh Kong Province, Cambodia. IUCN Otter Spec. Group Bull. 27 (2):
63-77.

Duckworth, J.W., Salter, R. E. and Khounboline, K. (1999). Wildlife in Lao PDR: 1999 status
report. Vientiane: The World Conservation Union (IUCN), Wildlife Conservation
Society (WCS) and Centre for Protected Areas and Watershed Management
(CPAWM). Vientiane, Lao PDR.

Duckworth, J. W., Tizard, R. J., Timmins, R. J., Thewlis, R. M., Robichaud, W. G. & Evans, T.
D. (1998). Bird records from Laos, October 1994-August 1995. Forktail 13: 33-68
(including errata sheet distributed with Forktail 14).

Francis, M. C (2001). A Photographic Guide to the Mammals of Thailand and Southeast Asia.
Asia Books, Bangkok, Thailand.

GLCF]Global Land Cover Facility. (2010). “Landsat-TM imagery”. Available
online:ftp://ftp.glcf.umd.edu/glcf/Landsat/WRS2/p126/r049/L71126049 049200
91224.ETM-GLS2010/ Downloaded on 13 April 2018

Groves, C. P, Schaller, G. B, Amato, G. and Khounboline, K. (1997). Nature 386

BAT, Integrated Biodiversity Assessment Tool of IUCN:
https://www.iucn.org/theme/business-and-biodiversity /our-work/business-
approaches-and-tools/integrated-biodiversity-assessment-tool-ibat-business

Inthakoun, L. and Delang, O. C (2008). Lao Flora, A Checklist of Plants found in Laos. www.
http://laoflora.com

138
IUCN (2020). The IUCN Red List of Threatened Species. Version 2020 [On-line]. Available:
httpv:www.iucnredlist.orgy

Inger, R. F., N. L. Orlov, and I. S. Darevsky. (1999). Frogs of Vietnam: A report on new
collections. Fieldiana. Zoology. New Series 92: 1-46.

Kottelat, M. (2011). Fishes of the Sekong drainage in Laos, especially from the Xe Kaman.
Co-Management of freshwater biodiversity in the Sekong Basin. Worldwide Fund for
Nature - Greater Mekong Programme, Vientiane, Lao PDR.

Nanthavong, K., Lamxay, V. and C. Vongkhamheng (2019). Field report Flora survey in the
Southern Biodiversity Corridors. The Carbon Assessment Consultancy for the GMS
Biodiversity Corridors Conservation project, Vienitane, Lao PDR.

Nature (1997). Vol. 386, 27 March 1997

Nguyen, T.T., M. Matsui, and H.M. Duc. (2014). A new tree frog of the genus Kurixalus
(Anura: Rhacophoridae) from Vietnam. Current Herpetology 33:101-111

McCormack, T. & Stuart, B. (2016). Cuora bourreti. The IUCN Red List of Threatened
Species 2016: T163447A115303472. http://dx.doi.org/10.2305/IUCN.UK.2016-
1.RLTS.T163447A1009344.en

Le, D. T. T., Rowley, J. J. L. Tran, D. T., Ngoc, T and Houang H. D (2018). Diet Composition and
Overlap in a Montane Frog Community in Vietnam. Herps Cons & Bio: 13(1) 205-
215.

Olson, D. M., Dinerstein, E., Wikramanayake, E. D., Burgress, N. D., Powell, G. V. N.,
Underwood, E. C., D'Amico, J. A., Itoua, I., Strand, H. E., Morrison, J C., Loucks, C. J.,
Allnutt, T. F., Ricketts, T. H., Hura, Y., Larmreus, J. F., Wettengel, W. W., Hedao, P., and
Kassem, K. R. (2001). Terrestrial ecoregions of the world. A new map of life on earth.
Bioscience 51(11): 933-938

Parr, J. (2008). Guide to the Mammal of Lao PDR. WWF Lao PDR Programme, Vientiane, Lao
PDR.

Picheansoonthon C, Koonterm S (2009) Two new Kaempferia L. (Zingiberaceae) from
southern Laos. Taiwania 54(3): 219-225. Vongkhamheng, C., Phiapalath P.,
Vongkhamheng J. and Bounkong, C. (2012). Conservation initiative of Indochinese
Silvered Leaf Monkey (Trachypithecus germaini) in Dong Phouvieng National
Protected Area, Savannakhet, Lao PDR.

Phiapalath, P., Khotpathoom, T. Soukhavong, M. and Thilavong, S. (2021). Final Draft Report
of Rapid Ecological Assessment at Monsoon Windfarm Power Project, Dak Cheung
District, Environmental Resource Management (ERM), Thailand.

Poyarkov, N. A, Jr., T. V. Nguyen, E. S. Popov, P. Geissler, P. Pawangkhanant, T. Neang, C,
Suwannapoom, and N. L. Orlov. (2021). Recent progress in taxonomic studies,
biogeographic analysis, and revised checklist of amphibians of Indochina. Russian
Journal of Herpetology 28 (3A): 1-110 (DOI: 10.30906/1026-2296-2021-28-3A-1-
110).

139
Rahman, S., Platt, K., Das, I., Choudhury, B.C., Ahmed, M.F., Cota, M., McCormack, T.,
Timmins, RJ. & Singh, S. (2019). Indotestudo elongata (errata version published in
2019). The IUCN Red List of Threatened Species 2019: T10824A152051190.

Rapport, DJ., Costanza, R., McMichael, A,., (1998). Assessing ecosystem health. Trends Ecol.
Evol. 13, 397-402.

Roos, C., Boonratana, R., Supriatna, J., Fellowes, J. R., Groves, C. P., Nash, S.D., Mittermeier,
R. A. (2014). An updated taxonomy and conservation status review of Asian
primates. Asian Primates Journal.

Rundal, W. P (1999). Forest habitats and flora in Lao PDR, Cambodia and Vietnam.
Department of Ecology and Evolutionary Biology, University of California, USA.

Showler, D. A., Davidson, P., Vongkhamheng, C. and Salivong, K. (1998). A wildlife and habitat
survey of the Southern Border of Xe Sap NPA and the Dak Cheung Plateau, Sekong
Province, Lao PDR. Department of Forestry/Wildlife Conservation Socieity.

Si, X., Kays, R. and Ding, P. (2014). How long is enough to detect terrestrial animals?
Estimating the minimum trapping effort on camera traps. PubMed/Peerj.
DOI:10.7717

Smitinand, T., Vidal, J.E. and H6, P.H. 1990. Dipterocarpaceae. Flore du Cambodge du Laos et
du Vietnam 25: 41.

Smith, M. A. (1931). The fauna of British India, including Ceylon and Burma. Reptilia and
Amphibia. Vol. I. Loricata, Testudines. London: Taylor & Francis.

Soury, A. (2007). Sacred forests: a sustainable conservation strategy? Wageningen
University.

Stewart, C., George, P., Rayden, T. & Nussbaum, R. (2008). Good practice guidelines for High
Conservation Value assessments: A practical guide for practitioners and auditors.
ProForest. Oxford, UK

Stuart, B., Nguyen, T.Q. & Bain, R. (2012). Protobothrops sieversorum. The IUCN Red List of
Threatened Species 2012: T178708A1542311.
http://dx.doi.org/10.2305/IUCN.UK.2012- 1.RLTS.T178708A1542311.e

Stuart, B. & Nguyen, T.Q. (2012). Bungarus slowinskii. The IUCN Red List of Threatened
Species 2012: e.T192221A2057605. http://dx.doi.org/10.2305/IUCN.UK.2012-
1.RLTS.T192221A2057605.e

Stuart, B.L,, J.J.L. Rowley, D.T.A. Tran, D.T.T. Le, and H.D. Hoang. (2011). The Leptobrachium
(Anura: Megophryidae) of the Langbian Plateau, southern Vietnam, with description
of anew species. Zootaxa 2804:25-40.

Stuart, B. L. (1999). Amphibians and Reptiles. Pp. 43-67 in Duckworth, J. W., Salter, R. E.
and Khounboline, K. (compilers). Wildlife in Lao PDR: 1999 status report. IUCN-The
World Conservation Union/Wildlife Conservation Society/Centre for Protected
Areas and Watershed Management, Vientiane.

Stuart, B. L. and Platt, S. G. (2004). Recent records of turtles and tortoises from Laos,
Cambodia, and Vietnam. Asiatic Herpetological Research 10: 129-150.

140
Stuart, B. L. (2005). New frog records from Laos. Herpetological Review 36: 473-479.

Stuart, B. L., Heatwole, H. F., and Tan, F. L. (2006). Record of the little-knownRana
Nigrotympanica Dubois,1992 (Amphibia: Ranidae) from northern Laos.
Hamadryad 30: 108-113.

Stuart, B. L. and Bain, R. H. (2005). Three new species of spinule-bearing frogs allied to
Rana Megatympanum Bain, Lathrop, Murphy, Orlov and Ho, 2003 from Laos and
Vietnam. Herpetologica61: 478-492.

Stuart, B., van Dijk, P. P. and. Herdrie, D. B. (2001). Turtles of Thailand, Laos, Vietnam and
Cambodia 2001, Wildlife Conservation Society, Vientiane, Lao PDR.

Stuart, B., Nguyen, T.Q. & Bain, R. (2012). Protobothrops sieversorum. The IUCN Red List of
Threatened Species 2012: T178708A1542311.
http://dx.doi.org/10.2305/IUCN.UK.2012/1.RLTS.T178708A1542311

Stuart, B. L., Phimmachak, S., Seateun, S. and Sivongxay, N. (2012). A new Leptobrachium
(Anura: Megophryidae) from the southeastern Laos. Zootaxa 3155: 29-37.

Stuart, B. L., Phimmachak, S., Sivongxay, N., Seateun, S. and Sheridan. J. A. (2013). Anew
Philautus (Anura: Rhacophoridae) from northern Laos allied to P. abditus Inger,
Orlov & Darevsky,1999. Zootaxa 3745: 73-83.

Svengsuksa, B. & Vidal, J. E. (1997). Les Diptérocapacées du Laos. Adaptation de “Flore du
Cambodge, du Laos et du Vietnam” Université Nationale du Laos, Vientiane, Laos.

Svengsuksa, B., Pravongviengkham, S., Bounmala, S., Phophalith, C., Phongsa, K. and
Ounmany, S. (2003). Birds of Lao PDR. National University of Laos, BirdLife
International and Wildlife Conservation Society, Vientiane, Lao PDR.

Taylor, E. H. (1962). The amphibian fauna of Thailand. University of Kansas Science
Bulletin 43: 265-599.

Thewlis, R. M., Timmins, R. J., Evans, T. D., and Duckworth, J. W. (1998). The status of key
species for bird conservation in Laos. Bird Conserv Int 8: 1-159.

Thewlis, R. M., Duckworth, J. W., Anderson, G. Q. A., Dvorak, M., Evans, T. D., Nemeth, E.,
Timmins, R. J. & Wilkinson, R. J. (1996). Ornithological records for Laos, 1992-1993.
Forktail 11: 47-100.

Timmins, R. & Duckworth, J.W. 2016. Muntiacus truongsonensis. The IUCN Red List of Threatened
Species 2016: T44704A22154056. http://dx.doi.org/10.2305 /IUCN.UK.2016-
1.RLTS.T44704A22154056.

Timmins, R.J. and Vongkhamheng, C. (1996). A preliminary wildlife and habitat survey of Xe
Sap National Biodiversity Conservation Area and Mountains to the South, Salavan
Province, Lao PDR. WCS Laos, Vientiane.

Vidal, J. E. (1960). Les forets du Laos. Bois et Foréts des Tropiques 70: 5-21.

Wongsuwan, P. (2008). A New Species of Hedychium (Zingiberaceae) from Southern Laos,
Taiwania, 53(4): 401-405.

141
